Case 2:20-cv-03251-PSG-MAA Document 67 Filed 04/21/21 Page 1 of 54 Page ID #:1627
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 2
                                                           1 of 54
                                                                29 Page ID #:1628
                                                                           #:1060

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                         #38/40/41

    Case No.    CV 20-3251 PSG (MMAx)                                       Date   November 2, 2020
    Title       Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al




    Present: The Honorable     Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
    Proceedings (In Chambers):        The Court GRANTS IN PART and DENIES IN PART
                                      Defendants’ motions to dismiss.

       Before the Court are three motions to dismiss filed by Defendants City of Los Angeles
(“the City”) and City of Los Angeles Harbor Department (“the Port”) (collectively, “City
Defendants”), see City Defendants’ Motion to Dismiss, Dkt. # 38, (“City Mot.”), Defendant
Eugene D. Seroka (“Defendant Seroka”)1, see Eugene D Seroka’s Motion to Dismiss, Dkt. # 41,
(“Seroka Mot.”), and Defendants International Longshore and Warehouse Union (“ILWU”) and
International Longshore and Warehouse Union Local 13 (“ILWU Local 13”) (collectively,
“Union Defendants”), see Union Defendant’s Motion to Dismiss, Dkt. # 40, (“Union Mot.”).
Plaintiff Harbor Performance Enhancement Center, LLC (“HPEC”) opposed, see Dkts. # 45
(“Opp. City”), # 47 (“Opp. Seroka”), # 46 (“Opp. Union”), and replies were filed by the City
Defendants, see Dkt. # 49 (“City Reply”), Defendant Seroka, see Dkt. # 50 (“Seroka Reply”), and
the Union Defendants, see Dkt. # 48 (“Union Reply”). The Court finds the matter appropriate
for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the
moving, opposing, and reply papers, the Court GRANTS IN PART and DENIES IN PART
the motions.




1
  The FAC does not clarify whether claims against Seroka are brought against him in his
individual or official capacity. To the extent they are brought against him in his official
capacity, the Court includes him as a “City Defendant.” References to claims against Seroka
throughout the order are analyzed as claims against him in his individual capacity.

CV 90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 3
                                                           2 of 54
                                                                29 Page ID #:1629
                                                                           #:1061

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     CV 20-3251 PSG (MMAx)                                  Date   November 2, 2020
    Title        Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                 Department et al

I.          Background

       This case stems from a failed attempt to reach a consensus between the developer, the
City, and the union regarding the development of a Container Terminal Support Facility (the
“Project”) at the former Los Angeles Export Terminal (“LAXT”) and the former U.S. Customs
House (“Customs House”) located at the Los Angeles Port (collectively, the “Site”). First
Amended Complaint, Dkt. #36, (“FAC”), ¶ 32. The City Defendants terminated the Project
when HPEC and the Union Defendants could not reach an agreement granting ILWU workers
exclusive jurisdiction over drayage (short-haul trucking) jobs at the Project site. Id. ¶ 149.

            A.    The Parties

      HPEC is an infrastructure developer and the plaintiff in this action. FAC ¶ 24. HPEC has
no employees other than lawyers and “developer types.” Id. ¶ 70.

       The City Defendants, the City of Los Angeles and the Los Angeles Harbor Department,
hold the LAXT site in trust. Id. ¶ 25. The Port operates as a landlord port with more than 200
leaseholders. Id. The Port generates its revenues from leasing and shipping fees. Id.

            Defendant Seroka is and was the Executive Director of the Port. Id. ¶ 27.

        The Union Defendants are ILWU and ILWU Local 13. Id. ¶¶ 28 9. ILWU is a labor
union that represents workers in longshore and other occupations, employed by waterfront
companies who are members of the Pacific Maritime Association, at all West Coast ports,
including the Port of Los Angeles. Id. ILWU Local 13 is one of ILWU’s longshore locals and
is the representative for the longshore workers at the Port of Los Angeles. Id. According to the
FAC, the ILWU collective bargaining agreement only applies to property that is “water
adjacent.” Id. ¶ 104. The ILWU has no jurisdiction over the Project sites, no members properly
licensed to perform drayage work, no trucks and no collective bargaining agreement with any
drayage company. Id. ¶ 99. Drayage jobs had historically been performed by the Teamsters and
drayage companies hired by Beneficial Cargo Owners (“BCOs”),2 not the ILWU. Id.

     Next, the Court summarizes the allegations in the sixty-two page First Amended
Complaint (“FAC”).

2
    A BCO is the party that ultimately owns the product being shipped.

CV 90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 4
                                                           3 of 54
                                                                29 Page ID #:1630
                                                                           #:1062

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

         B.      Factual Background

                 i.     The Proposal

       In 2015, the Port invited proposals from the development community to develop and
operate a terminal support facility on a 110-acre site at Terminal Island that had been
undeveloped for ten years. Id. ¶ 2. Following a publicly noticed Request for Proposals (the
“RFP”) and a competitive bidding process, the Port selected HPEC, and the parties entered a
binding exclusive negotiating agreement (the “ENA”). Id. ¶ 2 3.

       HPEC’s proposal aimed to reduce traffic congestion, increase overall cargo handling, and
provide access to everyone. Id. ¶ 35. The proposal expressly identifies Eco-Flo as the non-
exclusive member of the HPEC consortium specializing in drayage, but does not suggest that
any drayage company would have exclusive drayage rights. Id. The proposal also states that
“[t]he higher throughput of marine terminals should ensure no loss of jobs to ILWU.” Id

                 ii.    The ENA, the Memoranda of Understanding, and the Amendment

       The Los Angeles Board of Harbor Commissioners (the “Board”) approved the ENA on
July 21, 2016, and the Port executed the agreement on September 2, 2016. Id. ¶ 39. The ENA
obligated the City not to negotiate for a permit or any other entitlement, or for the development
of the Site or any portion thereof, with any party other than HPEC during the exclusivity period.
Id. ¶ 40. The ENA specifically provided that “[n]egotiations under the [ENA] shall be
undertaken by City and by Developer in good faith.” Id.

        As originally contemplated, the ENA had an initial term of 12 months with an option to
extend for an additional six months. Id. ¶ 42. Thus, if HPEC exercised its option, the ENA
would expire no later than March 2, 2018. Id. Three months following execution, on December
8, 2016, the Port decided that the Project required a full Environmental Impact Report (“EIR”)
rather than a more limited review, and therefore the entitlement process for the Project would
exceed the original term of the ENA, requiring the parties to amend the agreement (the
“Amendment”). Id.

       The parties negotiated two Memoranda of Understanding (“MOUs”) for both sites that
provided the framework for finalizing a long-term lease agreement, as well as the Amendment
that would extend the ENA. Id. ¶ 43.


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 3 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 5
                                                           4 of 54
                                                                29 Page ID #:1631
                                                                           #:1063

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

       On February 2, 2017, HPEC CEO Jonathan Rosenthal (“Rosenthal”) informed the Port’s
Executive Director Seroka and other Port staff that HPEC had determined to engage a real estate
consultancy group, Jones Lang LaSalle (“JLL”) to, among other things, prepare a feasibility
study and market analysis. Id. ¶ 44. Rosenthal specifically informed the Port that HPEC’s
financial commitment was “material” and HPEC did not want to pull the trigger until getting the
green light from Seroka and the Board in the form of an executed MOU and Amendment. Id.
The Port’s Director of its Real Estate Division, Jack Hedge (“Hedge”), responded that he
personally approved of JLL and the Port would let HPEC know if there was a reason not to
proceed with JLL. Id.

        On February 9, 2017, the Port and HPEC agreed to modify the term of the ENA to the
earlier of (i) the completion of “all approval processes” or (ii) the termination of the ENA under
the terms defined in the agreement. Id. ¶ 45.

       On March 2, the Port’s staff presented a report to the Board outlining the scope of the
Project along with a recommendation that the Board approve the Amendment and the MOUs and
work toward finalization of the terms of lease agreements. Id. ¶ 46. In a closed session meeting,
the Board approved the Amendment and the two MOUs. Id. ¶ 47. Seroka reported to HPEC by
text message from the closed session: “100 % support from our Board on HPEC just now.
Onward and upward we go!” Id. ¶ 48. That same day, Hedge emailed HPEC to offer his
congratulations and to let HPEC know that “[w]e need to proceed with getting the MOU and
ENA amendment signed and to proceeding with next steps.” Id.

      Seroka then executed the MOUs and the Amendment on behalf of the City Defendants,
and Deputy City Attorney Steve Otera executed the Amendment as to “form and legality.” Id. ¶
50. Nevertheless, a few weeks later, on March 24, Hedge informed HPEC in an email that the
City Attorney was “now of the opinion” that the Amendment needed to be further acted on by
the Board, requiring scheduling for the next available board meeting. Id. ¶ 51.

       The MOUs provided, “Until such time (if any) as this MOU is terminated, the Parties
agree to work together cooperatively and in good faith to negotiate, prepare and execute the
Lease, reflecting the terms summarized in this MOU.” Id. ¶ 52. Likewise, the MOUs may be
terminated only upon “written notice to HPEC that the Harbor Department has determined in its
sole reasonable discretion that the project is infeasible.” Id. Neither the ENA nor the MOUs
placed any restriction on drayage or obligated HPEC to secure ILWU jurisdiction over drayage
jobs. Id.


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 4 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 6
                                                           5 of 54
                                                                29 Page ID #:1632
                                                                           #:1064

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                  Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

                 iii.   The Pilot Study and the Permit

       Throughout the following months, Seroka made public statements supporting the Project
and the relationship with HPEC. Id. ¶ 55. HPEC began marketing the Project internationally,
and the Port continued to develop the project with HPEC. Id. ¶¶ 56 58. The parties coordinated
to prepare the EIR, and the Board approved an Indemnity Agreement. Id. ¶ 58.

        The Port and HPEC negotiated a 13-month permit which operated as a lease to
facilitate a “Pilot Study” of the Project to test feasibility by assessing the Projects’ environmental
and market impact. Under the Pilot Study, HPEC would test 400 container spots for the Project
site. Id. ¶ 60.

       On November 16, 2017, the Board approved the Permit to operate a Pilot Study on 10
acres of the former LAXT site and a Private Railroad Crossing Agreement (the “Permit). Id. ¶
62. At the public hearing regarding the Permit, President of ILWU Local 13 Mark Mendoza
(“Mendoza”) spoke in support of HPEC. Id. On December 12, the Port executed the Permit. Id.
¶ 63. The Permit required HPEC to pay a monthly rent of $24,119.86 for the 13-month term. Id.

       HPEC began work to commence Pilot Study operations. Id. ¶ 64 67. By February 2018,
HPEC was ready to begin operating the Pilot Study, but the Port repeatedly delayed the start date
and prohibited HPEC from using the land. Id. ¶ 69. By this time, the ILWU had informed the
Port and HPEC that it wanted exclusive jurisdiction over drayage jobs at the newly developed
Port. Id. ¶ 70. HPEC informed the Port’s Deputy Director Michael DiBernardo (“DiBernardo”)
that HPEC would contract with third parties for all services, including drayage, and that it had no
power to contract with the ILWU. Id.

        On February 9, 2018, Port staff met with Mendoza and other ILWU leaders to discuss
HPEC. Id. ¶ 71. That same day, the Port told HPEC that the Permit would be modified to extend
the start date and assured HPEC that it would not be charged rent until the Port allowed the Pilot
Study to begin. Id. On February 26, the Port proposed to amend the Permit and defer the Pilot
Study until it granted access to LAXT. Id.

       During this time, HPEC and JLL continued to secure financing for the Project, including
an investment from Macquarie Limited Group (“Macquarie”). Id. ¶ 74 76.




CV 90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 5 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 7
                                                           6 of 54
                                                                29 Page ID #:1633
                                                                           #:1065

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

         iv.     The Port’s Meetings with the Union Defendants

       By the time HPEC and the Port were negotiating the Pilot Study and Permit, Seroka was
meeting with the Union Defendants. Id. ¶ 79. Texts and emails between Port executives and
Board members obtained in HPEC’s Public Records Request show ILWU’s involvement in the
Project. Id. ¶¶ 77 78. For example, DiBernardo and Seroka met with ILWU leaders to discuss
the Permit before its approval, Seroka met with Mendoza on September 29, 2017, to discuss
HPEC, and a Port executive emailed the ILWU Vice President the draft board resolution
regarding the Indemnity Agreement and Permit the day before their approval. Id. ¶¶ 81 83.

                 v.     The Union Defendants’ Demands

       On April 2, 2018, Deputy City Attorney Otera again advised HPEC that in the Port’s
view, the Amendment still required Board approval. Id. ¶ 88. Internal emails show that certain
Port staff members expressed surprise at Otera’s claim. Id. ¶ 89. The Board was scheduled to
approve the Amendment on April 19. Id. ¶ 90. Seroka tabled this approval request. Id.

       On April 11, Mendoza told a Port staff member that the ILWU would start a “war” with
HPEC if HPEC did not accede to the union’s demands for exclusive jurisdiction over intra-port
drayage. Id. ¶ 94. Two days later, Seroka and other Port executives met with Mendoza and
other ILWU Local 13 leaders to discuss HPEC. Id. ¶ 95. That same day, Seroka texted
Rosenthal: “Any way it is sliced, [ILWU] run[s] the port and will put up a fight every step of the
way. Your lack of engagement has not helped. The Board will be hard pressed without their
support at any level.” Id. ¶ 96. Seroka told HPEC it would be required to guarantee that ILWU
workers would be granted jurisdiction and exclusive rights to provide all intra-port trucking
services to and from the Project. Id. ¶ 97.

       On May 3, the Port met with HPEC to discuss the ILWU conditions for approval of the
Project. Id. ¶ 104. Seroka reiterated that HPEC needed “to give [the ILWU] the dray” and told
Rosenthal that the ILWU would provide an operational plan. Id. Seroka also told HPEC that
they would need to extend the terminal property to the yard, making the property “water
adjacent,” so that ILWU collective bargaining would apply. Id. Rosenthal told Seroka that
HPEC “is not a trucking company and the dray is going to be handled by multiple vendors
without exclusivity.” Id. Furthermore, Rosenthal was worried about the economic impact of
working with the ILWU since their hourly rates are five times the market rate. Id.



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 6 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 8
                                                           7 of 54
                                                                29 Page ID #:1634
                                                                           #:1066

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

       In May and June, HPEC and the Union Defendants participated in multiple negotiation
sessions. Id. ¶ 106. At these meetings, the Union Defendants made clear that they wanted
exclusive jurisdiction over drayage jobs. Id. ¶ 109. At the May 18 meeting, Mendoza told
HPEC that Seroka agreed that so long as ILWU workers were driving the daily fee for each
truck would not start accruing until it left the HPEC facility, as opposed to accruing when it left
the terminal. Id. ¶ 110.

       On June 4, Seroka and other Port executives continued to communicate to HPEC that the
Project would not go forward without ILWU approval. Id. ¶ 112 13. For example, DiBernardo
told an HPEC executive that, “[i]f there is opposition from any entity, [the Amendment] will not
get approved by our board. Therefore, all i’s need to be dotted and t’s crossed with ILWU
before we go to the board.” Id. ¶ 112. Seroka told HPEC that the Project needed unanimous
support from ILWU, and that he learned that the ILWU Local 13 presidents had flown to their
headquarters in San Francisco to meet with a “war council,” which had not happened in 50
years. Id. ¶ 113. When HPEC asked what it needed to move past this, Seroka responded,
“They’ve shared an easy path forward and were told it would not work.” Id.

       On June 19, HPEC and the Union Defendants again met to negotiate. Id. ¶ 120. At the
meeting, the Union Defendants confirmed that they would only approve the Project if given
exclusive jurisdiction over intra-port drayage. Id. Mendoza told HPEC, “Let’s talk about the
800lb gorilla in the room. What’s with the Teamsters.” Id. He told HPEC, “The 2-3 miles of
waterfront is ours, we’re going to get it. We’ve told Seroka, we’ve talked with them. There will
be some animosity, could be some civil unrest.” Id. Mendoza also said, “If we’re used, we’re
good. I’m not going to work double breasted with another union” and “[y]ou guys. If you work
with us, there’s no problem.” Id.

                 vi.    The City Defendants Charge Rent

       On June 25, Seroka met with three Local ILWU presidents and vice presidents at his
office. Id. ¶ 122. The Union Defendants told Seroka they did not want to work with HPEC on
the Project. Id. ¶ 124. At a meeting with HPEC that afternoon, Seroka told HPEC that the
Union Defendants did not want to work with them, but that union elections were coming up and
they may have more luck with new union leaders. Id.

      Seroka also said that he expected HPEC to pay back rent and rent going forward, even
though the Port told HPEC to hold off on operations until things were settled with the ILWU and


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 7 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 9
                                                           8 of 54
                                                                29 Page ID #:1635
                                                                           #:1067

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

that rent would be suspended until HPEC started operations. Id. ¶ 125. Seroka told HPEC they
could not start operations, even though they had to pay rent, because he was “not going to have
15,000 longshoremen marching on this property to save 10 Teamster jobs.” Id. HPEC complied
with the Port’s rent request, ultimately paying rent back from December 12, 2017 through June
30, 2018. Id. ¶ 128. HPEC also committed to paying future rent payments. Id.

                 vii.   The City Terminates the Agreement and Pursues the Deal with Another
                        Developer

       On June 29, Seroka gave his mid-year fiscal update to Mayor Eric Garcetti. Id. ¶ 129. He
reported that the HPEC matter was “off track” due to issues with “union labor over drayage,” but
reported that the Port’s goal was to continue to move forward with the Pilot Study. Id.
Internally, Port staff shared their view that HPEC should stop working on the EIR given the
labor impasse. Id. This information was not shared with HPEC. Id. Instead, the Port continued
to work on the EIR with HPEC. Id.

       On July 17, the Port’s general counsel, Janna Sidley (“Sidley), called Rosenthal to tell
him that Commissioner Renwick had been recused by the Ethics Commission from participating
at board meetings on matters relating to HPEC. Id. ¶ 131. The purported basis for Renwick’s
recusal was a meeting on December 18, 2017, with HPEC and Macquarie. Id. Although the
Board’s Vice President had met and communicated with the Union Defendants and HPEC, he
was not recused from matters relating to HPEC. Id.

        HPEC made repeated efforts over the next few months to negotiate with the Union
Defendants. Id. ¶ 132. Throughout the fall of 2018 and the first quarter of 2019, the Port
provided reassurances to HPEC that it still supported the Project and told HPEC to keep
“chipping away” at getting the ILWU to buy into the Project. Id. Seroka continued to tell HPEC
that the ILWU would protest if he brought the ENA before the Board. Id.

       During late 2018, an internal Port email suggests that the Port was looking at developing
a chassis yard project with Pacific Crane Maintenance Corporation (“PCMC”), an ILWU ally.
Id. ¶ 138. Port documents suggest that PCMC toured the Project site at least twice. Id. Two
January 2019 communications between Port executives also relate to the evaluation of a chassis
yard. Id. Also in January 2019, Seroka and the ILWU officers met several times, including once
at City Hall to discuss “HPEC and workforce opportunities.” Id. ¶¶ 140 41.



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 8 of 29
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    52 Filed
                                       Filed04/21/21
                                             11/02/20 Page
                                                      Page10
                                                           9 of
                                                             of29
                                                                54 Page
                                                                   PageID
                                                                        ID#:1068
                                                                          #:1636

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

        On January 31, Sidley and Seroka called HPEC about the project. Id. ¶ 142. Seroka
again advised HPEC to “keep chipping away” at negotiations with ILWU and said, “this is a
company town owned by the ILWU.” Id. During their discussion, Sidley stated, “We’re now
putting labor peace in the leases, which would be in your permit as well.” Id. At the end of the
call, Seroka reaffirmed his support for the Project. Id.

       On May 8, 2019, HPEC, Macquarie and the Port had an update call. Id. ¶ 149. Seroka
opened the call by saying, “It’s been 30 days since I spoke to you with Janna Sidley asking for
immediate progress. During that time, we have come to the painful conclusion that the project
will not move forward. We have come this conclusion for three reasons. One, an unclear
business plan. Two, complete disengagement of labor. Three, no clear pathway to success. It is
painful to the City of Los Angeles that I must recommend that the project not go any further.”
Id. A Macquarie representative responded, “It is hugely disappointing to hear that. Can I ask
you what has changed since our meeting last Friday where you represented positively that we
had been making progress?” Id. Seroka responded, “Longshore labor doesn’t want to meet. We
have hit the 30 day date today, we have to go in a different direction now.” Id.

       Seroka was asked whether this decision had been reviewed by the Board. Id. He
responded that the decision had been made by the Mayor and his Chief of Staff. Id. He
explained that he had a meeting with the ILWU on Friday (May 3) after receiving Macquarie’s
paperwork and “they unequivocally don’t want to engage with you” and they “categorically
rejected” Macquarie’s business plan. Id. Macquarie’s representative stated, “It does feel as
though you’ve made ILWU approval a requirement of this project.” Id. Seroka responded that
the Port takes into account all stakeholders. Id.

       In a May 10, 2019 letter, Seroka purported to terminate the ENA, the MOUs and the
Indemnity Agreement, as well as HPEC’s rights in the Project because the Port had “determined
the proposed project to be infeasible.” Id. ¶ 150.

         C.      Procedural Background

      On June 17, 2019, HPEC filed a verified petition and complaint in the Los Angeles
County Superior Court for ordinary mandamus and declaratory relief. City Mot. at 5. Following
demurrer briefing, and discovery and motion practice, HPEC requested dismissal of its own




CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 9 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 11
                                                           10 of 54
                                                                 29 Page ID #:1637
                                                                            #:1069

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                     Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

petition on April 8. Id. On April 7, HPEC filed suit in this Court. See Complaint, Dkt. # 1
(“Compl.”). On June 15, the Defendants moved to dismiss the case. See Dkts. # 22 24. HPEC
filed the operative FAC on July 20.

         In the FAC, HPEC brings six causes of action:

                 First Cause of Action: refusal to deal/denial of access to “essential” facilities in
                 violation of Section 1 of the Sherman Act, against all Defendants. See FAC ¶¶
                 172 83.

                 Second Cause of Action: violation of the National Labor Relations Act (“NLRA”),
                 29 U.S.C. § 187, against the Union Defendants. See FAC ¶¶ 184 89.

                 Third Cause of Action: violation of HPEC’s federally protected rights under 42
                 U.S.C. § 1983, against the City Defendants and Defendant Seroka. See FAC ¶¶
                 202 07.

                 Fourth Cause of Action: breach of contract against the City Defendants. See id. ¶¶
                 208 14.

                 Fifth Cause of Action: breach of the implied covenant of good faith and fair
                 dealing against the City Defendants. See id. ¶¶ 215 21.

                 Sixth Cause of Action: declaratory relief against the City Defendants. See id. ¶¶
                 222 26.

        The City Defendants, Defendant Seroka, and the Union Defendants again move to
dismiss HPEC’s claims. Specifically, the City Defendants argue that the FAC should be
dismissed with prejudice because (1) the City Defendants are immune from antitrust claims
under the State Action Doctrine, see City Mot. at 6 10; (2) HPEC has failed to plead an antitrust
claim, see id. at 10 17; (3) HPEC cannot state a § 1983 claim against the City Defendants, see
id. at 17 18; and (4) HPEC’s contract claims lack merit, see id. at 18 25.

       The Court agrees that the City Defendants are immune under the state action doctrine, and
therefore the Court does not reach whether the FAC states an antitrust violation. The Court also
finds that the FAC fails to state a claim under § 1983. However, the Court finds that HPEC has


CV 90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 10 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 12
                                                           11 of 54
                                                                 29 Page ID #:1638
                                                                            #:1070

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                   Date    November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

stated a claim for breach of contract, breach of the implied covenant of good faith and fair
dealing, and declaratory relief.

        Defendant Seroka argues the claims against him should be dismissed with prejudice. See
Seroka Mot. 6:7 13. Specifically, Defendant Seroka contends that (1) the claims against him in
his official capacity fail for the same reasons they fail against the City Defendants, see id.; (2)
the claims against him in his individual capacity fail because (a) HPEC has failed to plead a
plausible antitrust conspiracy claim or civil rights claim against him, see id. at 6 12, and (b) the
Local Government Antitrust Act shields him from damages for antitrust violations, see id. at
12 13; and (c) he has qualified immunity from HPEC’s lawsuit, see id. at 13 17.

       The Court agrees that the Local Government Antitrust Act and the state action immunity
doctrine protect Seroka from liability. Thus, the Court does not reach the question of qualified
immunity.

        The Union Defendants contends HPEC’s claims against them should be dismissed with
prejudice for the following reasons: (1) the Union Defendants are immune from liability under
(a) the Noerr-Pennington doctrine, see Union Mot. at 4 8, and (b) the Statutory Labor
Exemption of the Sherman Act, see id. at 7 8; (2) the FAC does not state a Sherman Act § 1
Claim, see id. 8 17; and (3) the NLRA claims also fail, see id. at 17 22.

       The Court agrees that the Union Defendants are immune from liability under the Noerr-
Pennington doctrine. Therefore, the Court does not reach whether the Union Defendants are
immune under the statutory labor exemption or whether the FAC states an antitrust or an NLRA
claim.

II.      Legal Standard

         A.      Rule 12(b)(6)

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City & Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                              Page 11 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 13
                                                           12 of 54
                                                                 29 Page ID #:1639
                                                                            #:1071

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                  Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).

         B.      Leave to Amend

       Whether to grant leave to amend rests in the sound discretion of the trial court. See Bonin
v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Courts consider whether leave to amend would
cause undue delay or prejudice to the opposing party, and whether granting leave to amend
would be futile. See Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir.
1996). Generally, dismissal without leave to amend is improper “unless it is clear that the
complaint could not be saved by any amendment.” Jackson v. Carey, 353 F.3d 750, 758 (9th
Cir. 2003).

III.     Discussion

       This order proceeds as follows. First, the Court addresses Defendants’ various claims of
immunity from the first and second causes of action for Sherman Act and NLRA violations.
Next, the Court analyzes the third cause of action for civil rights violations under § 1983.
Finally, the Court considers the fourth, fifth, and sixth causes of action related to breach of
contract.

         A.      Immunity Against the Sherman Act and NLRA Claims

        HPEC brings its first cause of action for refusal to deal and denial of access to “essential”
facilities in violation of § 1 of the Sherman Act against all Defendants, see FAC 49:4 and its
second cause of action for NLRA violations against the Union Defendants, see id. 51:22. In
their motions, Defendants claim various immunities from antitrust and NLRA claims. City Mot.
6:24 9:8 (claiming state action immunity from antitrust); Seroka Mot. 12:1 13:5 (claiming
immunity from antitrust under (1) the state action doctrine and (2) the Local Government
Antitrust Act); Union Mot. 4:1 8:22 (claiming immunity under (1) the Noerr-Pennington
doctrine for (a) antitrust and (b) NLRA liability, and (2) the statutory labor exemption for


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 12 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 14
                                                           13 of 54
                                                                 29 Page ID #:1640
                                                                            #:1072

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                  Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

antitrust liability). The Court addresses (1) state action immunity, (2) Local Government
Antitrust Act immunity, and (3) Noerr-Pennington immunity, in turn. Because the Union
Defendants are immune under Noerr-Pennington, the Court does not reach the issue of whether
they are immune under the statutory labor exemption.

                 i.     Whether the City Defendants can claim state action immunity

      The City Defendants argue that they are immune from liability under the Sherman
Act based on the state action exception established in Parker v. Brown, 317 U.S. 341 (1943).
City Mot. 6:24 9:8. The Court agrees.

       In Parker, the Court ruled that “the anticompetitive actions of a state are immune from
the reach of antitrust laws.” Traweek v. City & Cty. of San Francisco, 920 F.2d 589, 591 (9th
Cir. 1990) (citing Parker, 317 U.S. at 313 14). State-immunity, under certain circumstances, is
extended to “nonstate actors carrying out the State’s regulatory program.” F.T.C. v. Phoebe
Putney Health Sys., Inc., 568 U.S. 216, 224 25 (2013). Local governmental entities are immune
from liability under the state action doctrine so long as “their anticompetitive activities were
authorized by the State pursuant to state policy to displace competition with regulation or
monopoly public service.” Town of Hallie v. City of Eau Claire, 471 U.S. 34, 38 (1985).

        A state legislature need not “expressly state in a statute or its legislative history that the
legislature intends for the delegated action to have anticompetitive effects.” Phoebe Putney, 568
U.S. at 226 (quoting Hallie, 471 U.S. at 42). Rather, a state policy is clearly articulated “if the
anticompetitive effect was the ‘foreseeable result’ of what the State authorized.” Id. (quoting
Hallie, 471 U.S. at 42). “The indication must be more than mere neutrality but need not rise to
the level of explicit authorization.” United Nat. Maint., Inc. v. San Diego Convention Ctr., Inc.,
766 F.3d 1002, 1010 (9th Cir. 2014). An anticompetitive effect is foreseeable if it is “the
inherent, logical, or ordinary result of the exercise of authority delegated by the state
legislature.” Phoebe Putney, 568 U.S. at 229.

       Recent Ninth Circuit law outlines a two-step inquiry for the clear-articulation test. See
Chamber of Commerce of the United States of Am. v. City of Seattle, 890 F.3d 769, 782 (9th Cir.
2018). The court must first determine “whether the regulatory structure which has been adopted
by the state has specifically authorized the conduct alleged to violate the Sherman Act.” See id.
Then, the court turns to “the concept of foreseeability, which is to be used in deciding the reach



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 13 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 15
                                                           14 of 54
                                                                 29 Page ID #:1641
                                                                            #:1073

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                   Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

of an antitrust immunity that stems from an already authorized monopoly, price regulation, or
other disruption in economic competition.” See id.

        Here, California’s delegation of authority satisfies both steps of the clear-articulation test.
California granted the City broad power to regulate “all tidelands and submerged lands . . .
within the present boundaries of the city.” Cal. Stats. 2002, ch. 1130, § 1 (2002) (the “Tidelands
Grant”). Specifically, the Tidelands Grant delegates the City the power to “grant franchises and
permits thereon for limited periods . . . for purposes [of] . . . commerce, navigation, and fishery,”
and to “lease the lands.” See id. The Tidelands Grant states that the Tidelands “shall be
improved by the city . . . and any harbor constructed thereon shall always remain a public harbor
for all purposes of commerce and navigation.” See id. Furthermore, the Tidelands Grant
contemplates that “[i]n the management, conduct or operation of any such harbor . . . no
discrimination in rates, tolls, or charges, . . . shall ever be made . . . by the city.” See id.

        HPEC argues that this grant of authority fails the first step of the clear-articulation test
because it does not demonstrate that the legislature intended that the City act anticompetitively.
See Opp. City 10:4 11. Relying on the “new and improved” clear-articulation test
“reformulated” in Phoebe-Putney, see id. 8:11 13 (quoting Diverse Power, Inc. v. City of
LaGrange, Georgia, 934 F.3d 1270, 1277 (11th Cir. 2019)), HPEC contends that the City
Defendants must cite a statute “showing a legislative intent to authorize them to engage in
anticompetitive conduct.” See Opp. City 10:4 5. But this is not the first step. Instead, under the
Ninth Circuit’s test, the City Defendants must first show that their conduct was authorized by the
statute.

       The City Defendants have met their burden under the first step. The Tidelands Grant
gives the City ownership of the land and mandates that the land “shall be improved” by the City
and affirmatively contemplates the construction and management of a harbor. Cal. Stats. 2002,
ch. 1130, § 1 (2002). Thus, the City Defendants’ conduct negotiating with HPEC and the
Union Defendants in the process of improving the Port is authorized by the statute.

       Furthermore, the City Defendants’ allegedly anticompetitive conduct was foreseeable
under the Phoebe-Putney “inherent, logical, or ordinary” test. The broad authority delegated
under the Tidelands Grant indicates that the legislature anticipated the City would conduct a
bidding process, negotiate with and select a developer, and coordinate various interested
parties including labor unions when constructing the harbor. Thus, the “inherent, logical, or



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                              Page 14 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 16
                                                           15 of 54
                                                                 29 Page ID #:1642
                                                                            #:1074

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
    Title       Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

ordinary result” of the City’s authority includes the authority to ensure that any development
proposals maintain labor peace at the Port.

       HPEC argues that “[u]nspecific grants of power or delegations of generic contracting
powers like the Tidelands Grant do not meet the clear-articulation test.” See Opp. 8:21 22. But
the Tidelands Grant is not a generic delegation of contacting power it grants the City
managerial powers by explicitly contemplating that the City will not only lease lands, but also
construct and manage a harbor, set rates and prices, all for the purposes of commerce and
navigation.

       The Ninth Circuit’s decision in United Natural Maintenance, Inc. v. San Diego
Convention Ctr., Inc., 766 F.3d 1002 (9th Cir. 2014), is illustrative. In United Natural
Maintenance, a vendor of trade show cleaning services sued a city commission for its allegedly
anticompetitive policy of only hiring internal cleaning services at the city’s convention center.
766 F.3d at 1005 06. The commission relied on a California statute that authorized legislative
bodies to “appoint a commission to select the site for the building, supervise its construction, and
manage its use.” See id. at 1010. The Ninth Circuit agreed with the commission that “this grant
of authority . . . authorized [the city] to create a commission that would ‘manage the use’ of the
convention center,” and held that “managerial authorization is distinct from a general grant of
corporate authority that simply allows a state subdivision to act.”

       The Tidelands Grant similarly delegates the City managerial, not solely general
contracting, authority. Specifically, the Tidelands Grant delegates ownership rights in the land,
the power to “grant franchises and permits,” and specifically contemplates that the City will
manage and operate a harbor (“In the management, conduct, or operation of any such harbor . .
.”). Cal. Stats. 2002, ch. 1130, § 1 (2002). This is a broad grant of authority that extends beyond
mere contracting power.3

      Accordingly, state-action immunity applies. The Court GRANTS the City Defendants’
motion to dismiss the first cause of action for antitrust violations. Because the Court finds that

3
  In the FAC and opposition, HPEC mentions that the Supreme Court has suggested a “possible
market exception” to state action immunity where states act “not in a regulatory capacity but as a
commercial participant in a given market.” Omni, 499 U.S. at 374 75. The Ninth Circuit has
not recognized such an exception, but other circuits have. FAC ¶ 60. Because the parties did not
fully brief this argument, the Court declines to consider whether such an exception exists.

CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 15 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 17
                                                           16 of 54
                                                                 29 Page ID #:1643
                                                                            #:1075

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
    Title       Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

HPEC cannot amend its complaint to overcome state-action immunity, the Court DENIES leave
to amend the antitrust claim against the City Defendants. See AmeriCare MedServices, Inc. v.
City of Anaheim, No. 816CV1596JLSAFMX, 2017 WL 1836354, at *11 (C.D. Cal. Mar. 28,
2017).

                 ii.    Whether Seroka can claim immunity under the Local Government
                        Antitrust Act and the state action doctrine

       At the outset, Seroka claims he is shielded from liability in his official capacity from
HPEC’s antitrust claim by the state action immunity doctrine. See Seroka Mot. 6:7 9. The
Court agrees. See R. Ernest Cohn, D.C., D.A.B.C.O. v. Bond, 953 F.2d 154, 159 (4th Cir. 1991)
(finding that state-action immunity applies to medical staff members “acting as agents” of a
municipally owned hospital).

       Additionally, Seroka argues he is protected from any antitrust damages award by the
Local Government Antitrust Act (“LGAA”), 15 U.S.C. § 34 36. See Seroka Mot. 11:1 12:5.
HPEC agrees, see Opp. 2:28 29:1, and instead argues that the FAC seeks injunctive relief
against Seroka, which is not barred by the LGAA, see id. 29:1 3. However, Seroka’s immunity
under the state action doctrine prevents HPEC’s claim for injunctive relief. Thus, Seroka is
immune under both the LGAA and the state action doctrine.

         Accordingly, the Court GRANTS Seroka’s motion to dismiss the first cause of action
against him.4 Because the Court finds that HPEC cannot amend its complaint to overcome state-
action immunity and the LGAA, the Court DENIES leave to amend the antitrust claim against
Seroka. See Jackson, 353 F.3d at 758 (denying leave to amend where amendment would be
futile).




4
  Seroka also argues that the doctrine of qualified immunity protects him from antitrust liability
in his individual capacity. See Seroka Mot. 13:6 17:18. Because the Court finds Seroka
immune under the state action doctrine and the LGAA, the Court does not reach Seroka’s
qualified immunity argument.

CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 16 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 18
                                                           17 of 54
                                                                 29 Page ID #:1644
                                                                            #:1076

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

                 iii.   Whether the Union Defendants can claim immunity
                        under the Noerr-Pennington doctrine

        The Union Defendants argue that the Noerr-Pennington doctrine shields them from
liability under (1) the Sherman Act, see Union Mot. 4:4 7:11, and (2) the NLRA, see id.
18:4 21:13. The Court agrees on both grounds.

       The Noerr-Pennington doctrine requires that, to the extent possible, courts “construe
statutes so as to avoid burdens on activity arguably falling within the scope of the Petition
Clause of the First Amendment.” Sosa v. DIRECTTV, Inc., 437 F.3d 923, 942 (9th Cir. 2006).
Like state-action immunity, Noerr-Pennington stands for “the principle that antitrust laws
regulate business, not politics.” See City of Columbia v. Omni Outdoor Advert., Inc., 499 U.S.
365, 383 (1991). The doctrine states that federal antitrust laws “do not regulate the conduct of
private individuals in seeking anticompetitive action from the government.” See id. at 379 80.
“That a private party’s political motives are selfish is irrelevant.” See id. at 380. The doctrine
“shields from the Sherman Act a concerted effort to influence public officials regardless of
intent or purpose.” See id. (quoting Mine Workers v. Pennington, 381 U.S. 657, 670 (1965)).

       “While the Noerr-Pennington doctrine originally arose in the antitrust context, it is based
on and implements the First Amendment right to petition and therefore . . . applies equally in all
contexts.” White v. Lee, 227 F.3d 1214, 1231 (9th Cir. 2000). Thus, “those who petition any
department of the government for redress are generally immune from statutory liability for their
petitioning conduct.” Sosa, 437 F.3d at 942.

       However, “[t]he protection afforded by the Noerr-Pennington doctrine is not absolute.”
Evans Hotels, LLC v. Unite Here Local 30, 433 F. Supp. 3d 1130, 1143 (S.D. Cal. 2020). For
example, “[w]here petitioning activity is ‘a mere sham to cover what actually is nothing more
than an attempt to interfere directly with the business relationships of a competitor,’ immunity
does not apply.” Id. (citing Noerr, 365 U.S. at 144).

        First, the Court will determine whether the Union Defendants’ activities “are of the type
that the Noerr-Pennington doctrine seeks to protect.” See Boone v. Redev. Agency of City of San
Jose, 841 F.2d 886, 894 (9th Cir. 1988). Then, the Court will discuss whether any exceptions
apply. See id. This review “is guided in part by the fundamental first amendment values that
the Noerr-Pennington doctrine is designed to protect.” See id. Thus, “[i]n order not to chill



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 17 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 19
                                                           18 of 54
                                                                 29 Page ID #:1645
                                                                            #:1077

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                   Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

legitimate lobbying activities, it is important that a plaintiff's complaint contain specific
allegations demonstrating that the Noerr Pennington protections do not apply.” Id.

                        a.     The Union Defendants’ activities

        The allegations describing the Union Defendants’ activities in the FAC can be grouped as
follows: (1) they met and communicated secretly with the Port and Seroka even though they had
no jurisdiction over the Project, FAC ¶¶ 77 86, 93 99, 102; (2) they conspired with Seroka to
either force HPEC to give ILWU workers exclusivity over drayage jobs or to kill the project, id.
¶¶ 6, 13, 77 78, 85, 87, 93 97, 110, 156; (3) they threatened the Port and HPEC on numerous
occasions with actions such as “war” and “civil unrest,” id. ¶¶ 6, 9, 109, 120; and (4) they
“prevented HPEC from access to the Board’s processes for approval of the amendment to the
ENA and the amendment to the pilot study permit,” id. ¶ 12, 91, 133.

       These are precisely the sorts of allegations that are protected by Noerr-Pennington.
Courts have found that activities such as “developing close relationships with city officials,”
Boone, 841 F.2d at 894, “conspiring” with city officials, Omni., 499 U.S. at 383, and
“persuading” government officials to deny permits using threats, Franchise Realty Interstate
Corp. v. San Francisco Local Joint Exec. Bd. of Culinary Workers, 542 F.2d 1076, 1080 (9th
Cir. 1976), are immune under Noerr-Pennington.

      HPEC contends that Noerr-Pennington immunity should not apply because the Union
Defendants’ conduct (1) falls under the sham exception and (2) was independently unlawful.
The Court now addresses whether these exceptions apply.

                        b.     The sham exception

       The sham exception applies to conduct that, while “ostensibly directed toward influencing
government action, is a mere sham to cover what is actually nothing more than an attempt to
interfere with the business relationships of a competitor.” See Noerr, 365 U.S. at 144. In Omni,
the Supreme Court explained:

                 The “sham” exception to Noerr encompasses situations in which persons use the
                 governmental process as opposed to the outcome of that process as an
                 anticompetitive weapon. A classic example is the filing of frivolous objections to
                 the license application of a competitor, with no expectation of achieving denial of


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 18 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 20
                                                           19 of 54
                                                                 29 Page ID #:1646
                                                                            #:1078

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

                 the license but simply in order to impose expense and delay. A “sham” situation
                 involves a defendant whose activities are not genuinely aimed at procuring
                 favorable government action at all, not one who genuinely seeks to achieve his
                 governmental result, but does so through improper means.

499 U.S. at 380.

       HPEC argues the Union Defendants’ conduct falls under the sham exception because (1)
it was objectively baseless, and (2) it prevented HPEC from obtaining meaningful access to an
adjudicative body. See Opp. Union at 22.

        HPEC’s objectively baseless argument lacks merit. The Ninth Circuit recognizes that a
single sham, rather than serial actions, can fall within the sham exception so long as the act was
objectively baseless and brought for an improper subjective motive, such as to delay or cause
expense. See Sosa, 437 F.3d at 938. However, “[w]hen the branch of government is the
legislature, ‘the sham exception is extraordinarily narrow.’” See Evans Hotel, 433 F. Supp. at
1149 (citing Kottle v. N.W. Kidney Ctrs., 146 F.3d 1056, 1061 (9th Cir. 1998)). “It is ‘pointless’
to ask whether a lobbying effort was objectively baseless, because there are few, if any,
objective standards in the political realm of legislation against which to measure the defendant's
conduct.” Id.

         Here, HPEC fails to allege that the Union Defendants’ conduct was objectively baseless.
It is clear from the FAC that the Union Defendants’ efforts were to further their goal of assuring
ILWU drayage jobs, not to meaninglessly delay or create expense. See, e.g., FAC ¶ 120
(alleging Mendoza told HPEC “If we’re used, we’re good,” and “[y]ou guys. If you work with
us, there’s no problem.”).

        HPEC’s second argument that the Union Defendants prevented HPEC from accessing
an adjudicative body is a closer call. Courts have held that “[a]ctions taken to discourage and
ultimately prevent competitors from meaningful access to the processes of administrative
agencies fall within the sham exception to Noerr-Pennington immunity.” Hosp. Bldg. Co. v.
Trs. of Rex Hosp., 691 F.2d 678, 687 (4th Cir. 1982) (citing Cal. Motor Transp. Co. v. Trucking
Unltd., 404 U.S. 508, 512 13 (1972)). HPEC contends that preventing access to an adjudicative
body is paramount to weaponizing the governmental process itself, rather than the outcome of
the process. See Omni, 499 U.S. at 380. The Ninth Circuit agrees that this type of conduct falls
outside Noerr-Pennington protection. For example, when rejecting the plaintiff’s sham


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 19 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 21
                                                           20 of 54
                                                                 29 Page ID #:1647
                                                                            #:1079

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

exception allegations in Franchise Realty, the Ninth Circuit implied the outcome would have
been different if the plaintiff had been prevented “from having a hearing before the Board.” 542
F.2d at 1082.

       Here, HPEC has not met its burden of alleging that the Union Defendants blocked access
to an adjudicative body. First, the FAC alleges that various city officials, including Seroka, said
that ILWU approval was necessary before going to the Board. FAC ¶¶ 112, 115, 117, 133. For
example, a city official told Rosenthal that the Board would not approve the ENA or Permit
without ILWU’s approval “[a]ll i’s need to be dotted and t’s crossed with ILWU.” Id. ¶ 112.
These allegations show that going to the Board would have been futile without ILWU support
because the Union Defendants were successful in their lobbying efforts to ensure their interests
were prioritized. They do not show that the Union Defendants themselves prevented HPEC’s
access to the Board.

       Second, the FAC lacks specificity regarding the Board’s approval processes and power.
For example, the FAC does not state that Board approval was necessary for the Project to
continue. Instead, HPEC alleges that Rosenthal informed the Port that “HPEC did not want to
pull the trigger until getting the green light from Seroka and the Board in the form of an
executed MOU and amendment to the ENA.” Id. ¶ 44. Thus, even if HPEC was prevented from
accessing the Board, the FAC does not explain how that denial amounts to a denial of access to
an adjudicative body.

      Accordingly, the Court concludes that, as alleged, the sham exception to Noerr-
Pennington immunity does not apply.

                        c.     Independently unlawful conduct

      HPEC also argues that Noerr-Pennington does not protect “conduct which is otherwise
unlawful.” See Opp. Union 18:13 24. “Courts treat illegal acts, such as fraud and bribery,” as
“sham petitioning activity.” Evans Hotels, 433 F. Supp. 3d at 1152 (quoting Clipper Exxpress v.
Rocky Mtn. Motor Tariff Bureau, 690 F.2d 1240, 1256 n.23 (9th Cir. 1982)).

        Here, the FAC alleges two illegal acts: (1) the Union Defendants’ demand for exclusive
jurisdiction over intra-port drayage, which violates § 8(e) of the NLRA; and (2) the Union
Defendants’ threats of “war,” “civil unrest,” labor disruption, a work stoppage, and marching



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 20 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 22
                                                           21 of 54
                                                                 29 Page ID #:1648
                                                                            #:1080

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
    Title       Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

and protesting to coerce HPEC and the Port to agree to its illegal demands, which violated §§
8(b)(4)(ii)(A), (B), and (D). See Opp. Union 20:3 10.5

        HPEC misconstrues the independent illegal conduct exception. The exception applies
when a plaintiff’s claim is based on conduct independent of the defendant’s petitioning activity.
For example, in McKay, Inc. v. City of Huntington Park, No. 17-01467 SJO, 2017 WL 10059252
(C.D. Cal. Dec. 21, 2017), the Court held that Noerr-Pennington did not apply because the
plaintiff’s claims were based on the defendants’ agreements with city officials to engage in
illegal conduct, not the defendants’ petitioning activity. Id. at *5. Similarly, in Sony
Electronics, the court held that, although the defendant’s agreement to challenge the plaintiff’s
patent on its own may be protected activity, the plaintiff’s allegations of price fixing and group
boycotts were not petitioning activity, and thus could not be disregarded on a motion to dismiss
under Noerr-Pennington. 157 F. Supp. 2d 180, 181 82 (D. Conn. 2001).

       In both of these cases, the plaintiffs alleged additional conduct independent from the
defendant’s petitioning activity. Here, HPEC’s claims are entirely based on the Union
Defendants’ petitioning activity. HPEC’s demand for exclusive jurisdiction over intra-port
drayage and its threats of work stoppage are part and parcel of its attempts to lobby government
to protect its interests. See Evans Hotels, 433 F. Supp. 3d at 1150 51 (holding that Noerr-
Pennington immunity applied when the union defendants made demands and threats to city
councilmembers, including delaying the vote on a proposed amendment to a lease); see also
Plumbers v. Pipefitters Local 32 v. NLRB, 912 F.2d 1108, 1110 (9th Cir. 1990) (“[T]he court
may not presume from a threat to picket a jobsite that the picketing would be done in an
unlawful manner.”). This type of lobbying activity is at the heart of Noerr-Pennington
immunity.

        HPEC alludes to the argument that a threat to strike is different from other types of
threats. See Opp. Union 20:12 21:5. However, HPEC does not cite any authority to support this
argument, and the FAC does not allege that the Union Defendants in fact used violence or
caused unlawful work stoppages. While some of the cases HPEC cites indicate that NLRA cases
are treated differently than others under Noerr-Pennington, see White, 227 F.3d at 1236, these
cases concern weighing two first amendment rights an employer’s right to petition by filing a

5
 To the extent the FAC’s allegations regarding a conspiracy with the government preclude
application of Noerr-Pennington, that argument lacks merit. The Supreme Court has expressly
rejected a conspiracy exception to the doctrine. See Omni, 499 U.S. at 383.

CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 21 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 23
                                                           22 of 54
                                                                 29 Page ID #:1649
                                                                            #:1081

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

law suit against employees’ right to associate, see United Nurses Ass’n of Cal. v. Nat'l Labor
Relations Bd., 871 F.3d 767, 787 (9th Cir. 2017) (employer lawsuit exempted from Noerr-
Pennington protection where the lawsuit had an illegal objective). Here, the only first
amendment rights at stake are the petitioning rights of the Union Defendants.

       Accordingly, the Union Defendants’ conduct is immune under Noerr-Pennington. The
Court GRANTS the Union Defendants’ motion to dismiss the first and second causes of action
against them.

      The Court finds that HPEC could save its complaint through amendment. For example,
HPEC could allege additional facts to support its argument that (1) the Union Defendants
prevented HPEC from accessing the Board and (2) the Union Defendants engaged in
independent illegal conduct. Accordingly, the Court GRANTS leave to amend to overcome
Noerr-Pennington immunity.

       Next, the Court addresses the third cause of action against the City Defendants for
violation of § 1983.

         B.      Third Cause of Action: Violation of HPEC’s Federally Protected NLRA
                 Rights Under § 1983

       HPEC also alleges violations of 42 U.S.C. § 1983 based on its rights under the NLRA
against the City Defendants and Seroka. FAC at 55. Seroka and the City Defendants argue that
HPEC’s § 1983 claim fails because (1) it is based on an agreement that has not been plausibly
pled, (2) the FAC does not assert a specific right under the NLRA, and (3) the FAC does not
allege an injury caused by an NLRA violation. City Mot. at 17 8. The Court agrees that the
FAC fails to state a § 1983 claim.

        “Section 1983 provides a federal remedy for ‘the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws.’” Golden State Transit Corp. v. City of Los
Angeles, 493 U.S. 103, 105 (1989) (quoting 42 U.S.C. § 1983). “As the language of the statute
plainly indicates, the remedy encompasses violations of federal statutory as well as constitutional
rights.” Id.

       The elements of a § 1983 claim are: (1) that the conduct complained of was committed by
a person acting under color of state law; and (2) that the conduct deprived a person of rights,


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 22 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 24
                                                           23 of 54
                                                                 29 Page ID #:1650
                                                                            #:1082

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

privileges, or immunities secured by the Constitution or laws of the United States. Johnson v.
Hawe, 388 F.3d 676, 681 (9th Cir. 2004). The parties do not dispute that the City Defendants
and Seroka acted under color of law. The issue is whether they deprived HPEC of its statutory
rights.

        “A determination that § 1983 is available to remedy a statutory or constitutional violation
involves a two-step inquiry.” Golden State Transit, 493 U.S. at 106. “First, the plaintiff must
assert the violation of a federal right,” not only a violation of federal law. Id. To determine
whether the right has been violated, courts “consider[] whether the provision in question creates
obligations binding on the governmental unit or rather ‘does no more than express a
congressional preference for certain kinds of treatment.’” Id. (citing Pennhurst State School and
Hosp. v. Halderman, 451 U.S. 1, 19 (1981)). Furthermore, “[t]he interest the plaintiff asserts
must not be ‘too vague and amorphous’ to be ‘beyond the competence of the judiciary to
enforce.’” Id. (citing Wright v. Roanoke Redev. and Housing Auth., 479 U.S. 418, 431 32
(1987)). Courts also ask “whether the provision in question was intended to benefit” the
plaintiff. Id.

       “Second, even when the plaintiff has asserted a federal right, the defendant may show that
Congress specifically foreclosed a remedy under § 1983 by providing a comprehensive
enforcement mechanism for protection of a federal right.” Id. (citations omitted). That there are
“administrative mechanisms to protect the plaintiff's interests” may not be enough “to
demonstrate that Congress intended to foreclose a § 1983 remedy.” Id. “Rather, the statutory
framework must be such that ‘[a]llowing a plaintiff’ to bring a § 1983 action ‘would be
inconsistent with Congress’ carefully tailored scheme.’” Id. (citing Smith v. Robinson, 468 U.S.
992, 1005 (1984)).

       Here, HPEC alleges that “[t]he City Defendants’ and Seroka’s conduct violated HPEC’s
federally protected NLRA rights to negotiate with labor free of outside interference or coercion.”
FAC ¶ 207. HPEC is correct that the NLRA “creates rights in labor and management both
against one another and against the State.” Golden State Transit, 493 U.S. 103 at 109. But
HPEC is neither labor nor management. The FAC states that “HPEC is not an employer and has
no employees,” see FAC ¶ 181, and “HPEC has no employees, no collective bargaining
agreement with any union. . . . HPEC is not a terminal operator but rather an infrastructure
developer. It will develop the project and ultimately operate it through multiple third-party
vendors.” See FAC ¶ 98.



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 23 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 25
                                                           24 of 54
                                                                 29 Page ID #:1651
                                                                            #:1083

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     CV 20-3251 PSG (MMAx)                                  Date   November 2, 2020
    Title        Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                 Department et al

       In a footnote, HPEC asserts it has rights under §8(b)(4) of the NLRA as a “person
engaged in commerce or in an industry affecting commerce,” and as an indirect agent of an
employer. See Opp. Seroka at 6 n.3. But § 8(b)(4) applies when a union threatens or coerces a
person in order to force an employer to enter into a “hot cargo” agreement or hire a particular
labor organization. 29 U.S.C. § 158(b)(4). HPEC has made clear that it is not an employer.

       None of the cases that HPEC cites establish that the NLRA protects the rights of others
besides labor and management. For example, in Flying Eagle Expresso Inc. v. Host Int’l. Inc,
the plaintiff was an employer who claimed interference with her rights to hire non-labor
employees. No. C04-1551P, 2005 WL 2318827, at *1 2 (W.D. Wash. Sept. 22, 2005). In
Livadas v. Bradshaw, the plaintiff was an employee who claimed state interference with her
rights under a collective bargaining agreement. 512 U.S. 107, 110 (1994).

        HPEC fails to successfully allege that the NLRA “was intended to benefit” non-employer
or employee parties such as HPEC. Accordingly, the Court GRANTS the City Defendants’ and
Seroka’s motions on this ground. Because HPEC is not an employer, amendment would be
futile. The Court DENIES leave to amend. Jackson, 353 F.3d at 758.

            Next, the Court addresses whether the FAC states a breach of contract claim.

            C.    Fourth Cause of Action: Breach of Contract

       HPEC alleges the Port violated its various agreements with HPEC, including the ENA
and the Amendment, the MOUs, and the Permit. FAC ¶ 210. The Court finds that the FAC
alleges a breach of the Permit, but that it fails to allege a breach of any other contract. The Court
addresses (1) the ENA and the Amendment, (2) the MOUs, and (3) the Permit.

                  i.     Whether the FAC alleges a breach of the ENA and the Amendment

       Under California law,6 a plaintiff alleging breach of contract must prove “[1] the
existence of the contract, [2] performance by the plaintiff or excuse for nonperformance, [3]
breach by the defendant, and [4] damages.” First Commercial Mortg. Co. v. Reece, 89 Cal. App.
4th 731, 745 (2001). “Contract formation requires that the parties [] reach mutual assent or
consent on definite or complete terms. . . . Mutual assent is accomplished when a specific offer

6
    There is no dispute that California law applies.

CV 90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 24 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 26
                                                           25 of 54
                                                                 29 Page ID #:1652
                                                                            #:1084

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

is communicated to the offeree, and an acceptance is subsequently communicated to the offeror.”
Sanchez v. Aurora Loan Servs., LLC, No. CV 13-8846 MMM (RZx), 2014 WL 12589659, at
*17 (C.D. Cal. Mar. 11, 2014) (quoting Netbula, LLC v. Bindview Dev. Corp., 516 F. Supp. 2d
1137, 1155 (N.D. Cal. 2007)).

        The City Defendants argue that the there was no breach of the ENA because its terms
expired on January 5, 2018, and the Amendment was never expressly approved. See City Mot.
18:20 19:6. Although the FAC alleges the ENA expired, at the latest, on March 2, 2018, FAC ¶
42, in its opposition HPEC does not contest that the ENA expired on January 5, 2018. Instead,
HPEC responds by raising doubts as to (1) whether the Amendment needed further approval, and
(2) whether the Port failed to disclose that the Amendment had not been approved. See Opp.
City 21:13 25.

       First, the plain language of the Amendment reveals that the express approval
requirements were never met. The Amendment states: “The effective date of this First
Amendment shall be upon execution by the Executive director and Secretary of City’s Board of
Harbor Commissioners after approval of the City Council of the Resolution approving this First
Amendment.” See First Amendment of Exclusive Negotiating Agreement, Dkt. # 36-4, Ex. D
(“Amend.”), ¶ 5 (emphasis added). The FAC fails to allege that the City Council approved the
Amendment. Thus, the Amendment was never approved.

        Further, HPEC’s reliance arguments lack merit because the plain language of the contract
expressly requires the City Council’s approval. See Knutson v. Sirius XM Radio Inc., 771 F.3d
559, 567 (9th Cir. 2014) (“As a general rule, a party cannot avoid the terms of a contract by
failing to read them before signing.”). HPEC argues that the City Defendants acted as if the
Amendment was effective. See Opp. City 22:15 18. But the FAC alleges that the Port informed
HPEC that the Amendment still needed further action less than three weeks after the Board
voted on it. Id. ¶ 51.

       Furthermore, HPEC could not have reasonably concluded that the City Defendants’
actions indicated the Amendment had been approved. The FAC alleges the City Defendants
continued working with HPEC through the expiration of the ENA, and that they reminded HPEC
the Amendment needed further approval once the ENA had expired. See FAC ¶ 88. That the
City Defendants continued negotiating with HPEC during the ENA period indicates the ENA
was in effect, not that the Amendment was in effect. Additionally, while the allegations in the



CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 25 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 27
                                                           26 of 54
                                                                 29 Page ID #:1653
                                                                            #:1085

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

FAC express the importance of the Amendment to HPEC and its investors, see, e.g. FAC ¶ 75,
they do not indicate that the City Defendants shared this opinion.

       The FAC separately lists several agreements between the parties, the obligations from
those agreements, and then several ways the agreements were breached. FAC ¶¶ 209 12. The
FAC fails to explain exactly how each individual agreement was allegedly breached. Thus,
while the Court finds that the Amendment was ineffective, it is possible that the City Defendants
breached the ENA, which was in effect until January or March 2018. However, because the
FAC fails to indicate which specific conduct breached the ENA, the Court GRANTS the City
Defendant’s motion to dismiss on this ground. Because HPEC could allege additional facts to
explain how each agreement was breached, the Court GRANTS leave to amend.

                 ii.    Whether the FAC alleges a breach of the MOUs

       HPEC also alleges the City Defendants breached the MOUs. See FAC ¶ 209. However,
explicit language in the MOUs indicates that these documents were unenforceable. See
Memorandum of Understanding (LAXT), Dkt. # 36-5, Ex. E, (“MOU LAXT”), ¶ B; Memorandum
of Understanding (Customs House Site), Dkt. # 36-6, Ex. F, (“MOU CHS”), ¶ B. HPEC has not
shown language in the MOUs indicating otherwise.

     Accordingly, the Court GRANTS the City Defendants’ motion to dismiss on this ground.
Amendment here would be futile because the MOUs are not enforceable. Thus, the Court
DENIES leave to amend.

                 iii.   Whether the FAC alleges a breach of the Permit

        HPEC argues that the City Defendants breached their contractual duty under the Permit.
See Opp. City 24:17 24. The Permit allowed HPEC to use the premises “for temporary drayage
truck, container, and container chassis handling, staging and storage.” FAC ¶ 63. According to
HPEC, the City Defendants breached this provision by denying HPEC access to the Project site
to run the Pilot Study. The Court agrees.

      The City Defendants respond that “[i]f HPEC was unable to access the land as alleged,
HPEC could have exercised” its contract rights to revoke the Permit. City Reply 12:3 5.
However, the City Defendants fail to explain how HPEC’s right to revoke permitted the City
Defendants to breach the terms of the Permit by excluding HPEC from the Project site.


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 26 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 28
                                                           27 of 54
                                                                 29 Page ID #:1654
                                                                            #:1086

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

         Accordingly, the Court DENIES the City Defendants’ motion to dismiss on this ground.

      The Court now turns to the fifth cause of action for breach of the implied covenant of
good faith and fair dealing.

         D.      Fifth Cause of Action: Breach of the Implied Covenant of Good Faith and
                 Fair Dealing

       The City Defendants argue that the cause of action for breach of the implied covenant of
good faith and fair dealing should also be dismissed. See City Mot. 23:13 24:4. The Court
disagrees.

        The implied covenant of good faith and fair dealing, which is implied by law in every
contract, “functions ‘as a supplement to the express contractual covenants[] to prevent a
contracting party from engaging in conduct which (while not technically transgressing the
express covenants) frustrates the other party’s rights to the benefits of the contract.’” Thrifty
Payless, Inc. v. The Americana at Brand, LLC, 218 Cal. App. 4th 1230, 1244 (2013) (internal
citations omitted). “A breach of the implied covenant of good faith is a breach of the contract.”
Id. Thus, the “implied covenant of good faith and fair dealing rests upon the existence of some
specific contractual obligation.” Racine & Laramie, Ltd. v. Dep’t of Parks & Recreation, 11
Cal. App. 4th 1026, 1031 (1992).

       The City Defendants do not contest the existence of a contract between the parties.
Instead, they argue that “HPEC received the rights and benefits promised by its agreements with
the City, and is owed nothing more.” City Mot. 23:17 18. The FAC alleges that HPEC did not
receive all the benefits promised by the agreement. For example, the FAC alleges the City
Defendants prevented HPEC from beginning the Pilot Study until the Project received ILWU
approval. FAC ¶ 219. While conditioning the Pilot Study on ILWU approval was not an express
term of the agreement, it certainly frustrated HPEC’s “rights to the benefits of the contract.’”
Thrifty Payless, 218 Cal. App. 4th at 1244.

       Furthermore, the City Defendants themselves admit that they did not seek City Council or
further Board approval of the Amendment. See City Mot. 20:8 10. This frustrates the spirit of
the ENA, which contemplates that the parties would exclusively negotiate in good faith for the
length of its terms. See generally Exclusive Negotiating Agreement, Dkt. # 36-3, (“ENA”). The
FAC alleges that the City Defendants started the process of approving an Amendment to the


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 27 of 29
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 29
                                                           28 of 54
                                                                 29 Page ID #:1655
                                                                            #:1087

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.     CV 20-3251 PSG (MMAx)                                   Date   November 2, 2020
 Title        Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
              Department et al

ENA that would extend its terms, and then, without informing HPEC, neglected to continue the
process. FAC ¶ 211. Certain actions by Port officials indicate that the Port was in fact working
on finalizing the Amendment. Id. ¶ 51. These actions deprived HPEC of the benefit of the
ENA. Ocean Servs. Corp. v. Ventura Port Dist., 15 Cal. App. 4th 1762, 1781 (1993), as
modified on denial of reh'g (June 23, 1993).

       Accordingly, the Court DENIES the City Defendants’ motion to dismiss the fifth cause
of action for breach of the implied covenant of good faith and fair dealing.

         Finally, the Court addresses HPEC’s claim for declaratory relief.

         E.     Sixth Cause of Action: Declaratory Relief

      The City Defendants argue that the Court should dismiss HPEC’s declaratory relief claim
because the FAC has not alleged a “substantial controversy.” See City Mot. 24:6 10. Because
the Court finds that the FAC alleges (1) a breach of the Permit and (2) breaches of the implied
covenant of good faith and fair dealing, the FAC alleges a “substantial controversy.”

        Accordingly, the Court DENIES the City Defendants’ motion to dismiss the declaratory
relief claim.

         F.     Summary

         In sum, the Court rules as follows:

         •      The Court GRANTS the motion to dismiss the first cause of action for violations
                of the Sherman Act as to all Defendants because (1) the City Defendants are
                immune under the state action doctrine, (2) Seroka is immune under the state
                action doctrine and the LGAA, and (3) the Union Defendants are immune under
                Noerr-Pennington.

         •      The Court GRANTS the motion to dismiss the second cause of action for NLRA
                violations against the Union Defendants because the Union Defendants are
                immune under Noerr-Pennington.

         •      The Court GRANTS the motion to dismiss the third cause of action for civil rights
                violations against the City Defendants and Seroka because the FAC fails to state a
                claim.
Case 2:20-cv-03251-PSG-MAA Document 67
                                    52 Filed 04/21/21
                                             11/02/20 Page 30
                                                           29 of 54
                                                                 29 Page ID #:1656
                                                                            #:1088

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.    CV 20-3251 PSG (MMAx)                                 Date   November 2, 2020
 Title       Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
             Department et al


         •     The Court GRANTS the motion to dismiss the fourth cause of action for breach of
               contract against the City Defendants on the grounds that the City Defendants
               breached the ENA, the Amendment, and the MOUs.

         •     The Court DENIES the motion to dismiss the fourth cause of action for breach of
               contract against the City Defendants on the ground that the City Defendants
               breached the Permit.

         •     The Court DENIES the motion to dismiss the fifth cause of action for breach of
               the implied covenant of good faith and fair dealing.

         •     The Court DENIES the motion to dismiss the sixth cause of action for declaratory
               relief.

         •     HPEC has leave to amend the following: (1) facts regarding Noerr-Pennington
               immunity against the Union Defendants and (2) breach of the ENA against the
               City Defendants.

V.       Conclusion

      For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART the
motions to dismiss and GRANTS leave to amend as explained above. Any amended complaint
must be filed by December 3, 2020.

         IT IS SO ORDERED.




                                               29
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page31
                                                           1 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1606
                                                                          #:1657

                               UNITED STATES DISTRICT COURT                                     JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                        Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTS the Union Defendants’ motion,
                                      DECLINES to exercise supplemental jurisdiction over the
                                      remaining claims, and DISMISSES the case

       Before the Court are two motions to dismiss filed by Defendants City of Los Angeles
(“the City”) and City of Los Angeles Harbor Department (“the Port”) (collectively, “City
Defendants”), see City Defendants’ Motion to Dismiss, Dkt. # 58, (“City Mot.”), and Defendants
International Longshore and Warehouse Union (“ILWU”) and International Longshore and
Warehouse Union Local 13 (“ILWU Local 13”) (collectively, “Union Defendants”), see Union
Defendant’s Motion to Dismiss, Dkt. # 57, (“Union Mot.”). Plaintiff Harbor Performance
Enhancement Center, LLC (“HPEC”) opposed, see Dkts. # 60 (“Opp. City”), # 61 (“Opp.
Union”), and replies were filed by City Defendants, see Dkt. # 63 (“City Reply”) and Union
Defendants, see Dkt. # 62 (“Union Reply”). The Court held a hearing on the matter on March
23, 2021. Having considered the moving, opposing, and reply papers, as well as the arguments
made at the hearing, the Court GRANTS the Union Defendants’ motion with prejudice,
DECLINES to exercise supplemental jurisdiction over the remaining claims, and DISMISSES
the case without prejudice.

I.       Background

       This case stems from a failed attempt to reach a consensus between the developer, the
City, and the union regarding the development of a Container Terminal Support Facility (the
“Project”) at the former Los Angeles Export Terminal (“LAXT”) and the former U.S. Customs
House (“Customs House”) located at the Los Angeles Port (collectively, the “Site”). Second
Amended Complaint, Dkt. #53 (“SAC”), ¶ 31. The City Defendants terminated the Project when
HPEC and the Union Defendants could not reach an agreement granting ILWU workers
exclusive jurisdiction over drayage (short-haul trucking) jobs at the Project site. Id. ¶¶ 180–81.


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page32
                                                           2 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1607
                                                                          #:1658

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
    Title        Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                 Department et al

            A.    The Parties

     HPEC is an infrastructure developer and the plaintiff in this action. SAC ¶¶ 24, 124.
HPEC has no employees other than lawyers and “developer types.” Id. ¶ 92.

       The City Defendants, the City of Los Angeles and the Los Angeles Harbor Department,
hold the LAXT site in trust. Id. ¶ 25. The Port operates as a landlord port with more than 200
leaseholders, and it generates its revenues from leasing and shipping fees. Id.

        The Union Defendants are ILWU and ILWU Local 13. Id. ¶¶ 27–28. ILWU is a labor
union that represents workers in longshore and other occupations who are employed by
waterfront companies that are members of the Pacific Maritime Association, at all West Coast
ports, including the Port of Los Angeles. Id. ILWU Local 13 is one of ILWU’s longshore locals
and is the representative for the longshore workers at the Port. Id. According to the SAC, the
ILWU collective bargaining agreement only applies to property that is “water adjacent.” Id. ¶
130. The ILWU has no jurisdiction over the Project sites, no members properly licensed to
perform drayage work, no trucks and no collective bargaining agreement with any drayage
company. Id. ¶ 125. Drayage jobs had historically been performed by the Teamsters and
drayage companies hired by Beneficial Cargo Owners (“BCOs”),1 not the ILWU. Id.

     Next, the Court summarizes the allegations in the seventy-four page Second Amended
Complaint (“SAC”).

            B.    Factual Background

                  i.     The Proposal

       In 2015, the Port invited proposals from the development community to develop and
operate a terminal support facility on a 110-acre site at Terminal Island that had been
undeveloped for ten years. Id. ¶ 2. Following a publicly noticed Request for Proposals (the
“RFP”) and a competitive bidding process, the Port selected HPEC, and the parties entered a
binding exclusive negotiating agreement (the “ENA”). Id. ¶¶ 2–3.

      HPEC’s proposal aimed to reduce traffic congestion, increase overall cargo handling, and
provide access to everyone. Id. ¶ 34. The proposal expressly identifies Eco-Flo as the

1
    A BCO is the party that ultimately owns the product being shipped.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page33
                                                           3 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1608
                                                                          #:1659

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

nonexclusive member of the HPEC consortium specializing in drayage, but does not suggest that
any drayage company would have exclusive drayage rights. Id. The proposal also states that
“[t]he higher throughput of marine terminals should ensure no loss of jobs to ILWU.” Id.

                 ii.    The ENA, the Memoranda of Understanding, and the Amendment

       The Los Angeles Board of Harbor Commissioners (the “Board”) approved the ENA on
July 21, 2016, and the Port executed the agreement on September 2, 2016. Id. ¶ 48. The ENA
obligated the City not to negotiate for a permit or any other entitlement, or for the development
of the Site or any portion thereof, with any party other than HPEC during the exclusivity period.
Id. ¶ 49. The ENA specifically provided that “[n]egotiations under the [ENA] shall be
undertaken by City and by Developer in good faith.” Id.

       As originally contemplated, the ENA had an initial term of 12 months with an option to
extend for an additional six months. Id. ¶ 53. On December 8, 2016, the Port decided that the
Project required a full Environmental Impact Report (“EIR”) rather than a more limited review,
and therefore the entitlement process for the Project would exceed the original term of the ENA,
requiring the parties to amend the agreement (the “Amendment”). Id.

        The parties negotiated two Memoranda of Understanding (“MOUs”) for both sites that
provided the framework for finalizing a long-term lease agreement, as well as the Amendment
that would extend the ENA. Id. ¶ 54. The Amendment modified the term of the ENA to the
earlier of (i) the completion of “all approval processes” or (ii) the termination of the ENA under
the terms defined in the agreement. Id. ¶ 67. Similar to the ENA, neither the Amendment nor
the MOUs placed any restriction on drayage or obligated HPEC to secure ILWU jurisdiction
over drayage jobs. Id. ¶ 71.

        On February 2, 2017, HPEC CEO Jonathan Rosenthal (“Rosenthal”) informed the Port’s
Executive Director Eugene Seroka (“Seroka”) and other Port staff that HPEC had engaged a real
estate consultancy group, Jones Lang LaSalle (“JLL”) to, among other things, prepare a
feasibility study and market analysis. Id. ¶ 55. Rosenthal specifically informed the Port that
HPEC’s financial commitment was “material” and HPEC did not want to pull the trigger until
getting the green light from Seroka and the Board in the form of an executed MOU and
Amendment. Id. The Port’s Director of its Real Estate Division, Jack Hedge (“Hedge”),
responded that he personally approved of JLL and the Port would let HPEC know if there was a
reason not to proceed with JLL. Id.



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 3 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page34
                                                           4 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1609
                                                                          #:1660

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                  Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

       On March 2, the Port’s staff presented a report to the Board outlining the scope of the
Project along with a recommendation that the Board approve the Amendment and the MOUs and
work toward finalization of the terms of lease agreements. Id. ¶ 62. In a closed session meeting,
the Board approved the Amendment and the two MOUs. Id. ¶ 63. Seroka reported to HPEC by
text message from the closed session: “100 % support from our Board on HPEC just now.
Onward and upward we go!” Id. ¶ 64. That same day, Hedge emailed HPEC to offer his
congratulations and to let HPEC know that “[w]e need to proceed with getting the MOU and
ENA amendment signed and to proceeding with next steps.” Id.

        Seroka then executed the MOUs and the Amendment on behalf of the City Defendants,
and Deputy City Attorney Steve Otera (“Otera”) executed the Amendment as to “form and
legality.” Id. ¶ 66. Nevertheless, a few weeks later, on March 24, Hedge informed HPEC in an
email that Otera was “now of the opinion” that the Amendment needed to be further acted on by
the Board. Id. ¶ 68.

                 iii.   The Pilot Study and the Permit

       Throughout the following months, Seroka made public statements supporting the Project
and the relationship with HPEC. Id. ¶ 74. HPEC began marketing the Project internationally,
and the Port continued to develop the project with HPEC. Id. ¶¶ 75–76. The parties coordinated
to prepare the EIR, and the Board approved an Indemnity Agreement. Id. ¶ 77.

        The Port and HPEC negotiated a 13-month permit which operated as a lease to
facilitate a “Pilot Study” of the Project to test feasibility by assessing the Projects’ environmental
and market impact. Id. ¶ 79. Under the Pilot Study, HPEC would test 400 container spots for
the Project site. Id.

       On November 16, 2017, the Board approved the Permit to operate a Pilot Study on 10
acres of the former LAXT site and a Private Railroad Crossing Agreement (the “Permit”). Id. ¶
83. At the public hearing regarding the Permit, President of ILWU Local 13 Mark Mendoza
(“Mendoza”) spoke in support of HPEC. Id. On December 12, the Port executed the Permit. Id.
¶ 84. The Permit required HPEC to pay a monthly rent of $24,119.86 for the 13-month term. Id.

        HPEC began work to commence Pilot Study operations. Id. ¶¶ 86–88. By February
2018, HPEC was ready to begin operating the Pilot Study, but the Port repeatedly delayed the
start date and prohibited HPEC from using the land. Id. ¶ 90.



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 4 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page35
                                                           5 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1610
                                                                          #:1661

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

       By this time, the ILWU had informed the Port and HPEC that it wanted exclusive
jurisdiction over drayage jobs at the newly developed Port. Id. ¶ 91. In January 2018, the
Board’s Vice President David Arian (“Arian”) asked the Port’s Deputy Director Michael
DiBernardo (“DiBernardo”) how the Pilot Project would work and “where are the containers
coming from and who is draying them.” Id. DiBernardo forwarded the questions to Rosenthal,
who told DiBernardo that HPEC would contract with third parties for all services, including
drayage, and that it had no power to contract with the ILWU. Id. ¶ 92.

       On February 9, 2018, Port staff met with Mendoza and other ILWU leaders to discuss
HPEC. Id. ¶ 94. That same day, the Port told HPEC that the Permit would be modified to
extend the start date and assured HPEC that it would not be charged rent until the Port allowed
the Pilot Study to begin. Id. On February 26, the Port proposed to amend the Permit and defer
the Pilot Study until it granted access to LAXT. Id. ¶ 95.

       During this time, HPEC and JLL continued to secure financing for the Project, including
an investment from Macquarie Limited Group (“Macquarie”). Id. ¶¶ 98–102.

                 iv.    The Port’s Meetings with the Union Defendants

       By the time HPEC and the Port were negotiating the Pilot Study and Permit, Seroka was
meeting with the Union Defendants. Id. ¶ 105. Texts and emails between Port executives and
Board members obtained in HPEC’s Public Records Request show the ILWU’s involvement in
the Project. Id. ¶¶ 103–12. For example, DiBernardo and Seroka met with ILWU leaders to
discuss the Permit before its approval, Seroka met with Mendoza on September 29, 2017, to
discuss HPEC, and a Port executive emailed the ILWU Vice President the draft board resolution
regarding the Indemnity Agreement and Permit the day before their approval. Id. ¶¶ 81–83.
Many of these communications involved Vice President Arian, who had previously served as
President of both Local 13 and the ILWU. Id. ¶ 103.

                 v.     The Union Defendants’ Demands

       On April 2, 2018, Deputy City Attorney Otera again advised HPEC that in the Port’s
view, the Amendment still required Board approval. Id. ¶ 114. Internal emails show that certain
Port staff members expressed surprise at Otera’s claim. Id. ¶ 115. The Board was scheduled to
approve the Amendment on April 19. Id. ¶ 116. Seroka tabled this approval request and instead
advocated for a “closed meeting” regarding the Project. Id. ¶ 117.



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 5 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page36
                                                           6 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1611
                                                                          #:1662

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

       On April 11, Mendoza told a Port staff member that the ILWU would start a “war” with
HPEC if HPEC did not accede to the union’s demands for exclusive jurisdiction over intra-port
drayage. Id. ¶ 120. Two days later, Seroka and other Port executives met with Mendoza and
other ILWU Local 13 leaders to discuss HPEC. Id. ¶ 121. That same day, Seroka texted
Rosenthal: “Any way it is sliced, [ILWU] run[s] the port and will put up a fight every step of the
way. Your lack of engagement has not helped. The Board will be hard pressed without their
support at any level.” Id. ¶ 122. Seroka told HPEC it would be required to guarantee that the
ILWU would be granted exclusive jurisdiction over all intra-port trucking services to and from
the Project. Id. ¶ 123.

       On May 3, the Port met with HPEC to discuss the ILWU conditions for approval of the
Project. Id. ¶ 130. Seroka reiterated that HPEC needed “to give [the ILWU] the dray” and told
Rosenthal that the ILWU would provide an operational plan. Id. Seroka also told HPEC that
they would need to extend the terminal property to the yard, making the property “water
adjacent,” so that the ILWU collective bargaining would apply. Id. Rosenthal told Seroka that
HPEC “is not a trucking company and the dray is going to be handled by multiple vendors
without exclusivity.” Id. Furthermore, Rosenthal was worried about the economic impact of
working with the ILWU since their hourly rates are five times the market rate. Id.

       In May and June, HPEC and the Union Defendants participated in multiple negotiation
sessions. Id. ¶ 132. At these meetings, the Union Defendants made clear that they wanted
exclusive jurisdiction over drayage jobs. Id. ¶¶ 132–37.

       On June 4, Seroka and other Port executives continued to communicate to HPEC that the
Project would not go forward without ILWU approval. Id. ¶¶ 139–40. For example,
DiBernardo told an HPEC executive that, “[i]f there is opposition from any entity, [the
Amendment] will not get approved by our board. Therefore, all i’s need to be dotted and t’s
crossed with ILWU before we go to the board.” Id. ¶ 139. Seroka told HPEC that the Project
needed unanimous support from ILWU, and that he learned that the ILWU Local 13 presidents
had flown to their headquarters in San Francisco to meet with a “war council,” which had not
happened in 50 years. Id. ¶ 140. When HPEC asked what it needed to move past this, Seroka
responded, “They’ve shared an easy path forward and were told it would not work.” Id.

       On June 11, DiBernardo told HPEC the Port would put the formalized agreement to stay
the rent before the Board on June 21, but would pull it from the agenda if there was any
opposition. Id. ¶ 142. DiBernardo suggested that it “might be to our advantage that the ILWU
elections are underway so hopefully it will keep the ILWU at bay for a while.” Id. The Port


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 6 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page37
                                                           7 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1612
                                                                          #:1663

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

circulated a draft board resolution regarding the rent stay on June 13. Id. ¶ 143. Later that
evening, DiBernardo texted Seroka and Hedge “I hear Arian does not want HPEC on June 21
agenda.” Id. ¶ 145. Seroka responded, “Does Arian understand this is compliance only and no
concessions.” Id. The next day, DiBernardo texted Hedge: “what the f with Otera and Hpec?”
Id. ¶ 146. Hedge responded, “Man! He HATES this thing!” Id.

       On June 19, HPEC and the Union Defendants again met to negotiate. Id. ¶ 147. At the
meeting, the Union Defendants confirmed that they would only approve the Project if given
exclusive jurisdiction over intra-port drayage. Id. Mendoza told HPEC, “Let’s talk about the
800lb gorilla in the room. What’s with the Teamsters.” Id. He told HPEC, “The 2-3 miles of
waterfront is ours, we’re going to get it. We’ve told Seroka, we’ve talked with them. There will
be some animosity, could be some civil unrest.” Id. Mendoza also said, “If we’re used, we’re
good. I’m not going to work double breasted with another union” and “[y]ou guys. If you work
with us, there’s no problem.” Id.

       During this time, Avin Sharma (“Sharma”), a Port staff member, had “a challenged lunch
with Eric Tate,” an Executive Board member of a local Teamsters union. Id. ¶ 138. Sharma
reported that the Teamsters were contemplating moving forward with a National Labor Relations
Board (“NLRB”) petition against the ILWU. Id. Sharma told Seroka and DiBernardo that
“Their lawyers think there’s enough for a claim now even with no active HPEC [because] . . .
HPEC would be operational today if not for hold up but [the Port] which is really holdings this
up [because] of lack of ILWU support.” Id.

                 vi.    The City Defendants Charge Rent

       On June 25, Seroka met with three Local ILWU presidents and vice presidents at his
office. Id. ¶ 149. The Union Defendants told Seroka they did not want to work with HPEC on
the Project. Id. ¶ 151. At a meeting with HPEC that afternoon, Seroka told HPEC that the
Union Defendants did not want to work with them, but that union elections were coming up and
they may have more luck with new union leaders. Id.

        Seroka also said that he expected HPEC to pay back rent and rent going forward, even
though the Port told HPEC to hold off on operations until things were settled with the ILWU and
that rent would be suspended until HPEC started operations. Id. ¶ 152. Seroka told HPEC they
could not start operations, even though they had to pay rent, because he was “not going to have
15,000 longshoremen marching on this property to save 10 Teamster jobs.” Id. Later that day,



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 7 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page38
                                                           8 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1613
                                                                          #:1664

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

some Port staff members met without HPEC to discuss “project alternatives for HPEC.” Id. ¶
154.

       HPEC complied with the Port’s rent request, ultimately paying rent back from December
12, 2017 through June 30, 2018. Id. ¶ 155. HPEC also committed to paying future rent
payments. Id.

                 vii.   The City Terminates the Agreement and Pursues the Deal with Another
                        Developer

       On June 29, Seroka gave his mid-year fiscal update to Mayor Eric Garcetti. Id. ¶ 156. He
reported that the HPEC matter was “off track” due to issues with “union labor over drayage,” but
reported that the Port’s goal was to continue to move forward with the Pilot Study. Id.
Internally, Port staff shared their view that HPEC should stop working on the EIR given the
labor impasse. Id. ¶ 157. This information was not shared with HPEC. Id. Instead, the Port
continued to work on the EIR with HPEC. Id.

       On July 17, the Port’s general counsel, Janna Sidley (“Sidley), called Rosenthal to tell
him that Commissioner Renwick had been recused by the Ethics Commission from participating
at board meetings on matters relating to HPEC. Id. ¶ 159. The purported basis for Renwick’s
recusal was a meeting on December 18, 2017, with HPEC and Macquarie. Id. Although the
Board’s Vice President David Arian had met and communicated with the Union Defendants and
HPEC, he was not recused from matters relating to HPEC. Id.

        HPEC made repeated efforts over the next few months to negotiate with the Union
Defendants. Id. ¶ 160. Throughout the fall of 2018 and the first quarter of 2019, the Port
provided reassurances to HPEC that it still supported the Project and told HPEC to keep
“chipping away” at getting the ILWU to buy into the Project. Id. Seroka continued to tell HPEC
that the ILWU would protest if he brought the ENA before the Board. Id. ¶ 161. For example,
Seroka told HPEC and Macquarie, “I have been instructed by the ILWU not to bring anything
forward, or they will protest. I spend an incredible amount of time with cargo owners and if
there is any disruption . . . We’ve seen this move before and we do not want to do it again, so
that is my recommendation. . . . 2002 lockout. 97 ships off coast [the Port] share went from 80%
to 60%. The BCO’s will stay away. It’s not a threat, but it’s how decisions are made.” Id.

       During late 2018, an internal Port email suggests that the Port was looking at developing
a chassis yard project with Pacific Crane Maintenance Corporation (“PCMC”), an ILWU ally.


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 8 of 21
Case
Case2:20-cv-03251-PSG-MAA
     2:20-cv-03251-PSG-MAA Document
                           Document67
                                    66 Filed
                                       Filed04/21/21
                                             03/24/21 Page
                                                      Page39
                                                           9 of
                                                             of21
                                                                54 Page
                                                                   PageID
                                                                        ID#:1614
                                                                          #:1665

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

Id. ¶ 167. Port documents suggest that PCMC toured the Project site at least twice, including
once during the initial 12-month exclusivity period. Id. Seroka told PCMC’s president to tell
him when PCMC is ready and the Port will provide HPEC with the 30-day notice required to
terminate the project so “PCMC can step into the permit.” Id. Also in January 2019, Seroka and
the ILWU officers met several times, including once at City Hall to discuss “HPEC and
workforce opportunities.” Id. ¶¶ 168–69.

       On January 31, Sidley and Seroka called HPEC about the project. Id. ¶ 171. Seroka again
advised HPEC to “keep chipping away” at negotiations with ILWU and said, “this is a company
town owned by the ILWU.” Id. During their discussion, Sidley stated, “We’re now putting
labor peace in the leases, which would be in your permit as well.” Id. At the end of the call,
Seroka reaffirmed his support for the Project. Id.

       On May 8, 2019, HPEC, Macquarie and the Port had an update call. Id. ¶ 179. Seroka
opened the call by saying, “It’s been 30 days since I spoke to you with Janna Sidley asking for
immediate progress. During that time, we have come to the painful conclusion that the project
will not move forward. We have come [to] this conclusion for three reasons. One, an unclear
business plan. Two, complete disengagement of labor. Three, no clear pathway to success. It is
painful to the City of Los Angeles that I must recommend that the project not go any further.”
Id. A Macquarie representative responded, “It is hugely disappointing to hear that. Can I ask
you what has changed since our meeting last Friday where you represented positively that we
had been making progress?” Id. Seroka responded, “Longshore labor doesn’t want to meet. We
have hit the 30 day date today, we have to go in a different direction now.” Id.

       Seroka was asked whether this decision had been reviewed by the Board. Id. He
responded that the decision had been made by the Mayor and his Chief of Staff. Id. He
explained that he had a meeting with the ILWU on Friday (May 3) after receiving Macquarie’s
paperwork and “they unequivocally don’t want to engage with you” and they “categorically
rejected” Macquarie’s business plan. Id. Macquarie’s representative stated, “It does feel as
though you’ve made ILWU approval a requirement of this project.” Id. Seroka responded that
the Port takes into account all stakeholders. Id.

       In a May 10, 2019 letter, Seroka purported to terminate the ENA, the MOUs and the
Indemnity Agreement, as well as HPEC’s rights in the Project because the Port had “determined
the proposed project to be infeasible.” Id. ¶ 180.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 9 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 40
                                                           10 of 54
                                                                 21 Page ID #:1666
                                                                            #:1615

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                  Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

         C.      Procedural Background

       On June 17, 2019, HPEC filed a verified petition and complaint in the Los Angeles
County Superior Court for ordinary mandamus and declaratory relief. Id. ¶ 190. Following
demurrer briefing, and discovery and motion practice, HPEC requested dismissal of its own
petition on April 8. Id. ¶¶ 191–92.

       On April 7, HPEC filed suit in this Court against the City Defendants, the Union
Defendants, and Seroka, alleging violations of the Sherman Act, the National Labor Relations
Act (“NLRA”), and breach of contract and related claims. See generally Dkt. # 1. Defendants
moved to dismiss, see generally Dkts. # 22–24, and HPEC filed a First Amended Complaint
(“FAC”), see generally First Amended Complaint, Dkt. # 36 (“FAC”). In addition to adding
more factual allegations against Defendants, HPEC added a claim under 42 U.S.C. § 1983
against Seroka. See generally id.

       Defendants again moved to dismiss. See generally Dkts. # 40–42. On November 2,
2020, the Court granted in part and denied in part Defendants’ motions. See generally Order
Granting in Part and Denying in Part Defendants’ Motions to Dismiss, Dkt. # 52 (“November
2020 Order”). Specifically, the Court denied the motion to dismiss the breach of contract and
related claims against the City Defendants based on alleged breaches of the Permit. The Court
dismissed without leave to amend the Sherman Act claims against the City Defendants and
Seroka, the civil rights claim under § 1983 against Seroka, and the breach of contract claim
against the City Defendants based on alleged breaches of the Amendment and the MOUs.
Finally, the Court dismissed with leave to amend the Sherman Act and NLRA claims against the
Union Defendants under Noerr-Pennington and the breach of contract claim against the City
Defendants based on alleged breaches of the ENA. See generally id.

       HPEC then filed the operative Second Amended Complaint (“SAC”), see generally Dkt.
# 53 (“SAC”), alleging the following causes of action:

                 First Cause of Action: violation of Section 1 of the Sherman Act, against the
                 Union Defendants. Id. ¶¶ 201–12.

                 Second Cause of Action: violation of the NLRA, 29 U.S.C. § 187, against the
                 Union Defendants. SAC ¶¶ 213–30.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 10 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 41
                                                           11 of 54
                                                                 21 Page ID #:1667
                                                                            #:1616

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                   Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

                 Third Cause of Action: breach of contract, against the City Defendants. Id. ¶¶
                 231–39.

                 Fourth Cause of Action: breach of the implied covenant of good faith and fair
                 dealing, against the City Defendants. Id. ¶¶ 240–46.

                 Fifth Cause of Action: declaratory relief, against the City Defendants. Id. ¶¶
                 247–51.

       Defendants again moves to dismiss. For the reasons discussed below, the Court
GRANTS the Union Defendants’ motion with prejudice, DECLINES to exercise supplemental
jurisdiction over the remaining claims, and DISMISSES the case without prejudice.

II.      Legal Standard

         A.      Rule 12(b)(6)

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City & Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067
(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).

         B.      Leave to Amend

       Whether to grant leave to amend rests in the sound discretion of the trial court. See Bonin
v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Courts consider whether leave to amend would
cause undue delay or prejudice to the opposing party, and whether granting leave to amend
would be futile. See Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir.


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                              Page 11 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 42
                                                           12 of 54
                                                                 21 Page ID #:1668
                                                                            #:1617

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

1996). Generally, dismissal without leave to amend is improper “unless it is clear that the
complaint could not be saved by any amendment.” Jackson v. Carey, 353 F.3d 750, 758 (9th
Cir. 2003).

III.     Discussion

         A.      The Union Defendants’ Motion to Dismiss

       In the November 2020 Order, the Court found that the Union Defendants were immune
from liability under the Noerr-Pennington doctrine and granted the motion to dismiss the
Sherman Act and NLRA claims with leave to amend. See November 2020 Order at 17–22.
Now the Union Defendants again move to dismiss, arguing (1) the Sherman Act and NLRA
claims are still barred by Noerr-Pennington, (2) the Sherman Act claim is barred by the Parker
immunity doctrine and the statutory labor exemption, and (3) both the Sherman Act and NLRA
claims are substantively deficient. See generally Mot. Because Noerr-Pennington still
immunizes the Union Defendants from liability, the Court does not address the remaining
arguments.

        The Noerr-Pennington doctrine requires that, to the extent possible, courts “construe
statutes so as to avoid burdens on activity arguably falling within the scope of the Petition
Clause of the First Amendment.” Sosa v. DIRECTTV, Inc., 437 F.3d 923, 942 (9th Cir. 2006).
The doctrine states that federal antitrust laws “do not regulate the conduct of private individuals
in seeking anticompetitive action from the government.” City of Columbia v. Omni Outdoor
Advert., Inc., 499 U.S. 365, 379–80 (1991). “That a private party’s political motives are selfish
is irrelevant.” Id. at 380. The doctrine “shields from the Sherman Act a concerted effort to
influence public officials regardless of intent or purpose.” Id. (quoting Mine Workers v.
Pennington, 381 U.S. 657, 670 (1965)).

       “While the Noerr-Pennington doctrine originally arose in the antitrust context, it is based
on and implements the First Amendment right to petition and therefore . . . applies equally in all
contexts.” White v. Lee, 227 F.3d 1214, 1231 (9th Cir. 2000). Thus, “those who petition any
department of the government for redress are generally immune from statutory liability for their
petitioning conduct.” Sosa, 437 F.3d at 942.

      However, “[t]he protection afforded by the Noerr-Pennington doctrine is not absolute.”
Evans Hotels, LLC v. Unite Here Local 30, 433 F. Supp. 3d 1130, 1143 (S.D. Cal. 2020). For
example, “[w]here petitioning activity is ‘a mere sham to cover what actually is nothing more


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 12 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 43
                                                           13 of 54
                                                                 21 Page ID #:1669
                                                                            #:1618

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

than an attempt to interfere directly with the business relationships of a competitor,’ immunity
does not apply.” Id. (citing Noerr, 365 U.S. at 144).

       First, the Court determines whether the Union Defendants’ activities “are of the type that
the Noerr-Pennington doctrine seeks to protect.” See Boone v. Redev. Agency of City of San
Jose, 841 F.2d 886, 894 (9th Cir. 1988). Then, the Court discusses whether any exceptions
apply. See id. This review “is guided in part by the fundamental first amendment values that the
Noerr-Pennington doctrine is designed to protect.” See id. Thus, “[i]n order not to chill
legitimate lobbying activities, it is important that a plaintiff’s complaint contain specific
allegations demonstrating that the Noerr-Pennington protections do not apply.” Id.

                 i.     The Union Defendants’ activities

        In its November 2020 Order, the Court grouped the Union Defendants’ alleged activities
as follows: “(1) they met and communicated secretly with the Port and Seroka even though they
had no jurisdiction over the Project; (2) they conspired with Seroka to either force HPEC to give
ILWU workers exclusivity over drayage jobs or to kill the project; (3) they threatened the Port
and HPEC on numerous occasions with actions such as ‘war’ and ‘civil unrest;’ and (4) they
‘prevented HPEC from access to the Board’s processes for approval of the amendment to the
ENA and the amendment to the pilot study permit.’” November 2020 Order at 18 (citations
omitted). The Court found that “[t]hese are precisely the sorts of allegations that are protected
by Noerr-Pennington.” Id.; Boone, 841 F.2d at 894–95 (finding that allegations of “shadowy
secret meetings,” “covert agreements,” and “’payments to’ and ‘the hiring of’ key city officials”
fell within Noerr-Pennington protection where “the developers did not allege that these activities
were perpetrated for reasons other than legitimate petitioning of government”).

       The Union Defendants assert that these same allegations, and nothing more, are found in
the SAC. Union Mot. 6:7–11. HPEC does not contest this point, and instead insists that
exceptions to Noerr-Pennington apply. Opp. Union 6:10–14; Tapia, 2015 WL 4650066, at *2
(arguments to which no response is supplied are deemed conceded). Accordingly, the Court
turns to the exceptions.

                 ii.    The sham exception

      The sham exception applies to conduct that, while “ostensibly directed toward influencing
government action, is a mere sham to cover what is actually nothing more than an attempt to



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 13 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 44
                                                           14 of 54
                                                                 21 Page ID #:1670
                                                                            #:1619

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

interfere with the business relationships of a competitor.” See Noerr, 365 U.S. at 144. In Omni,
the Supreme Court explained:

         The “sham” exception to Noerr encompasses situations in which persons use the
         governmental process—as opposed to the outcome of that process—as an anticompetitive
         weapon. A classic example is the filing of frivolous objections to the license application
         of a competitor, with no expectation of achieving denial of the license but simply in order
         to impose expense and delay. A “sham” situation involves a defendant whose activities
         are not genuinely aimed at procuring favorable government action at all, not one who
         genuinely seeks to achieve his governmental result, but does so through improper means.

499 U.S. at 380.

       In the November 2020 Order, the Court found that HPEC failed to allege the sham
exception applied because (1) the Union Defendants’ conduct was not objectively baseless and
(2) HPEC did not allege that the Union Defendants had prevented HPEC from meaningful
access to an adjudicatory body. November 2020 Order at 18–20. The Union Defendants argue
the SAC fails to cure these defects. Union Mot, 9:3–12:12. The Court agrees on both grounds.

        First, the SAC fails to allege that HPEC was denied access to an adjudicatory agency.
“Although the Noerr–Pennington doctrine applies to activities directed at any branch of
government, the scope of the sham exception depends on the type of governmental entity
involved.” Kottle v. Nw. Kidney Centers, 146 F.3d 1056, 1060 (9th Cir. 1998). “If it is the
legislature, the sham exception is extraordinarily narrow.” Id. at 1061. “But if it is the judicial
branch, this circuit recognizes three categories of anticompetitive behavior that can amount to a
sham and, therefore, outside the protection of the Noerr–Pennington doctrine.” Id.

       Here, HPEC alleges that the Union Defendants prevented HPEC from accessing the
Board, an administrative agency. SAC ¶ 200. Courts have held that “[a]ctions taken to
discourage and ultimately prevent competitors from meaningful access to the processes of
administrative agencies fall within the sham exception to Noerr-Pennington immunity,” Hosp.
Bldg. Co. v. Trs. of Rex Hosp., 691 F.2d 678, 687 (4th Cir. 1982) (citing Cal. Motor Transp. Co.
v. Trucking Unltd., 404 U.S. 508, 512 13 (1972)), so long as those agencies are acting in
adjudicative rather than legislative capacities, Kottle, 146 F.3d at 1061–62 (“If we thought that
the Department was an essentially political entity, . . . Kottle’s suit would have absolutely no
merit at all.”).



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 14 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 45
                                                           15 of 54
                                                                 21 Page ID #:1671
                                                                            #:1620

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

       To make this determination, “[t]he critical inquiry is whether the agency has discretion
and independence, characteristic of a political process, or whether it must instead follow rules
and other enforceable standards subject to review, as is the case with an adjudicatory process.”
Comm. to Protect Our Agric. Water v. Occidental Oil & Gas Corp., 235 F. Supp. 3d 1132, 1156
(E.D. Cal. 2017). Ultimately, courts look at the totality of the circumstances to determine
whether an agency “operates in a sufficiently non-political way to warrant application of the
judicial sham exception.” Kottle, 146 F.3d at 1062.

       The Ninth Circuit’s decision in Kottle is illustrative. There, the court held that an
administrative department was acting in an adjudicatory capacity because the proceeding at issue
“bears many indicia of a true adjudicatory proceeding.” Kottle, 146 F.3d at 1062. Specifically,
the court noted that the department “conducts public hearings, accepts written and oral
arguments, permits representation by counsel, and allows affected persons to question
witnesses,” that it “must issue written findings after its hearings,” that “its decision is
appealable,” and the “appeal is governed by APA procedures and statutory standards.” Id.

        In contrast, the SAC explains that the Board has broad, discretionary power to make
decisions. For example, “the Board oversees the management and operation of the Port” and
“has the power” to “regulate and control the construction, maintenance, operation and use of any
railroad, wharf, warehouse or other facility.” SAC ¶¶ 40, 42. Although the Port can “authorize
its general manager to contract on behalf of the department,” id. ¶ 43, there is no indication that
the Board follows specific standards when deciding which parties should have the opportunity to
contract with the Port. A lack of applicable standards demonstrates that the Board acts as a
legislative, not adjudicative, body. See Boone, 841 F.2d at 896 (finding that an agency with
“broad discretion to amend the plan and approve or disapprove of new projects” was “carrying
out essentially legislative tasks in amending the plan”).

        Because the SAC alleges that the Board acted as a legislative agency, the sham exception
to Noerr-Pennington is extremely narrow. See Franchise Realty Interstate Corp. v. San
Francisco Loc. Joint Exec. Bd. of Culinary Workers, 542 F.2d 1076, 1079 (9th Cir. 1976) (“The
relatively precise legal standards in light of which certain arguments may be characterized as
‘frivolous’ are simply absent from the rough and tumble of the political arena; almost any
position, including the self-interested plea of one competitor that another should be denied a
permit, may be urged before such a political body.”); see also Omni, 499 U.S. at 381 (the sham
exception applies to lobbying only when “the conspirators’ participation in the governmental
process was itself claimed to be a ‘sham,’ employed as a means of imposing cost and delay”).



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 15 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 46
                                                           16 of 54
                                                                 21 Page ID #:1672
                                                                            #:1621

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

         In this context, the SAC still fails to allege that the Union Defendants’ conduct amounts
to something other than successful lobbying. HPEC attempts to overcome this defect by arguing
that the Union Defendants “were successful in forcing the Port to stop the entire HPEC Project
from proceeding, in an effort to block the Teamsters from performing jobs at the Port and
monopolize the drayage jobs.” SAC ¶ 222. However, this is not a situation where the Union
Defendants aimed to prevent HPEC and the BCOs from hiring the Teamsters regardless of
whether ILWU workers were hired. The Union Defendants’ purpose was clearly to secure
ILWU jobs, see, e.g., SAC ¶ 147, not solely “to interfere with the business relationships of a
competitor,” see Franchise Realty, 542 F.2d at 1081; Omni, 499 U.S. at 381 (“[T]he purpose of
delaying a competitor’s entry into the market does not render lobbying activity a ‘sham,’ unless .
. . the delay is sought to be achieved only by the lobbying process itself, and not by the
governmental action that the lobbying seeks.”).

        HPEC also contends “[t]his case is akin to Basile v. Poway, No. 07CV1793 DMS JMA,
2009 WL 107226770 (S.D. Cal. July 8, 2009).” Opp. Union 8:3–4. In Basile, the defendants
caused the City planning department to add conditions on approval of the plaintiffs’ residential
construction that were not otherwise required, including granting the defendants “an informal
veto-power” over the plans. Id. at *5. Although the court found that the defendants had engaged
in petitioning activity, the court denied summary judgment because it concluded there were
triable issues as to whether the defendants had prevented plaintiffs’ access to the City planning
department under the sham exception. Id. at *14.

       However, Basile differs from instant case. First, although the Basile court did not directly
address the legislative-adjudicatory agency issue, it is clear the planning department was acting
in an adjudicatory capacity because it had standards to determine whether to approve residential
permits. Id. at *5 (the “conditions are not required for similarly situated residents” and “the City
does not normally impose such requirements for detached structures”). These standards made it
possible for the Basile court to decide whether the efforts were “sham.” Here, as explained
above, the Board was acting under its broad discretionary authority as a political body, and thus
the sham exception exempts a much smaller range of conduct.

       Second, the Basile defendants’ success did not come from lobbying the government.
Instead, the complaints in Basile were made by the city’s Deputy Mayor and Director of
Development, whom the court stated “abused their positions and authority.” Id. at *5, *14.
HPEC insists this situation is similar because “[t]he Union Defendants controlled HPEC’s access
to the Board with the aid of the Board’s Vice President David Arian who was a former ILWU
International and Local 13 President.” Opp. City 9:14–25. But unlike the city officials in Basile,


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 16 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 47
                                                           17 of 54
                                                                 21 Page ID #:1673
                                                                            #:1622

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
    Title       Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

Arian is not a Union Defendant, and the SAC does not allege Sherman Act and NLRA claims
against Arian.2 As such, HPEC essentially alleges a conspiracy between the Board and the
Union through Arian. As stated in the November 2020 Order, “[t]he Supreme Court has
expressly rejected a conspiracy exception to the [Noerr-Pennington] doctrine.” November 2020
Order at 21 n. 5 (citing Omni, 499 U.S. at 383).

        Finally, HPEC argues that although the Court previously ruled that “the allegations in the
[FAC] showed that the Union Defendants were successful in their lobbying efforts . . ., the
allegations also lead to the reasonable inference that the Union Defendants, through its former
President Arian, the Port’s Executive Director and its own threats of war, civil unrest and an
illegal work stoppage, prevented HPEC from having a hearing before the Board.” Opp. Union
10:10–19. According to HPEC, “the court must construe inferences in the light most favorable
to HPEC” on a motion to dismiss. Id. But HPEC fails to cite a single case demonstrating that
conduct that qualifies as lobbying can be construed as anything else for purposes of Noerr-
Pennington. Furthermore, “[a]lthough we may be more generous in reviewing complaints in
other contexts, our responsibilities under the first amendment in a case like this one require us to
demand that a plaintiff’s allegations be made with specificity.” See Boone, 841 F.2d at 894.

       As such, HPEC fails to allege that the Union Defendants’ conduct falls within the sham
exception.

                 iii.   Independently unlawful conduct

        “Courts treat illegal acts, such as fraud and bribery, as ‘analogous to the sham petitioning
activity.’” Evans Hotels, 433 F. Supp. At 1152 (quoting Clipper Exxpress v. Rocky Mountain
Motor Tariff Bureau, 674 F.2d 1252, 1266 n. 23 (9th Cir. 1982)). In its November 2020 Order,
the Court found the FAC failed to allege that the Union Defendants’ behavior fell within the
independently unlawful conduct exception. November 2020 Order at 20–22. Specifically, the
Court concluded that HPEC had failed to allege any conduct independent of the Union
Defendants’ protected petitioning activity. Id. at 21.

       The Court also explicitly rejected HPEC’s argument that NLRA claims are treated
differently than others in the Noerr-Pennington context. See id. at 21–22 (the cases cited by

2
  The Court dismissed the Sherman Act claim against the City Defendants because the City
Defendants are immune under the Parker immunity doctrine. See November 2020 Order at
13–16.

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 17 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 48
                                                           18 of 54
                                                                 21 Page ID #:1674
                                                                            #:1623

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
    Title       Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

HPEC “concern weighing two first amendment rights—an employer’s right to petition by filing
a law suit against employees’ right to associate. . . . Here, the only first amendment rights at
stake are the petitioning rights of the Union Defendants.”); see also Sosa, 437 F.3d at 930
(“Labor laws must be interpreted, where possible, to avoid burdening the petitioning behavior.”).

        HPEC now argues that “the Court erred when it concluded that Noerr-Pennington
immunity applied broadly to HPEC’s unfair labor claims.”3 Opp. Union 11:6–7. HPEC alleges
that the Union Defendants’ conduct constituted a secondary boycott and a demand for an illegal
prehire agreement, both of which are prohibited under § 8(b)(4) of the NLRA. According to
HPEC, “[t]he First Amendment does not protect coercive conduct that violates [§ 8(b)(4)].” Id.
11:26–27.

       To support its argument, HPEC cites language from various cases stating that the First
Amendment does not protect unlawful picketing and related conduct. Opp. Union 11:26–13:13.
However, none of the cited cases specifically implicate Noerr-Pennington and the First
Amendment right to petition. For example, NLRB v. Int’l Ass’n of Bridge, Structural,
Ornamental & Reinforcing Ironworkers Union, Loc. 433, 891 F.3d 1182, 1187 (9th Cir. 2018),
held that §8(b)(4) “regulates conduct rather than content,” but did not opine on how the NLRA
interacts with petitioning rights. And Int’l Bhd. of Elec. Workers, Loc. 501, A.F. of L. v.
N.L.R.B., 341 U.S. 694, 705 (1951), held that the NLRA’s prohibition on secondary boycotts
“carries no unconstitutional abridgment of free speech,” but, again, did not specifically address
the right to petition.

       HPEC also points to language in White, which states “[w]hile the Noerr-Pennington
doctrine originally arose in the antitrust context, it is based on and implements the First
Amendment right to petition and therefore, with one exception we discuss infra (see Section
1.B.3..b), applies equally in all contexts.” 227 F.3d at 1231. HPEC is correct that the exception
discussed in White applies in the NLRA context. Id. at 1234–37. But as explained in the
November 2020 Order, the exception does not cover all NLRA violations, or even all § 8(b)(4)
claims. Instead, NLRA cases are “treat[ed] differently from all others” because “[t]he First
Amendment rights of employers in the context of the labor relations setting are limited to an
extent that would rarely, if ever, be tolerated in other contexts.” Id. at 1236 (citation omitted).
Specifically, “[t]he employer’s right of expression has to be balanced against the equal rights of

3
 HPEC fails to address the Union Defendants’ argument that the exception does not apply to the
antitrust claim, and therefore concedes the point. See Tapia, 2015 WL 4650066, at *2
(arguments to which no response is supplied are deemed conceded).

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 18 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 49
                                                           19 of 54
                                                                 21 Page ID #:1675
                                                                            #:1624

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

the employees to associate freely, giving special consideration to the economic dependence of
the employees on their employers.” Id. at 1237 (citation omitted). Here, as explained in the
November 2020 Order, “the only first amendment rights at stake are the petitioning rights of the
Union Defendants.” November 2020 Order at 22.

       HPEC asks the Court to first determine whether the Union Defendants’ actions are
coercive and unlawful, and then determine whether Noerr-Pennington applies. See Opp. City
14:1–5. This is backwards. Courts apply Noerr-Pennington to “construe statutes so as to avoid
burdens on activity arguably falling within the scope of the Petition Clause of the First
Amendment.” See Sosa, 437 F.3d at 942. Thus, first deciding whether the Union Defendants’
actions violate the NLRA would put the cart before the horse and risk interpreting the statute so
broadly that it interferes with the Union Defendants’ petitioning rights. See White, 227 F.3d at
1231 (“The Noerr–Pennington doctrine ensures that those who petition the government for
redress of grievances remain immune from liability for statutory violations, notwithstanding the
fact that their activity might otherwise be proscribed by the statute involved.” (emphasis added));
see also Brown & Root, Inc. v. Louisiana State AFL-CIO, 10 F.3d 316, 326–27 (5th Cir. 1994)
(holding that threats were “not coercive” after applying Noerr-Pennington to narrowly interpret
§8(b)(4)).

       Further, contrary to HPEC’s arguments, courts have dismissed NLRA claims under
Noerr-Pennington. See, e.g., Evans Hotels, 433 F.Supp.3d at 1150–52 (holding the union was
immune to a secondary boycott claim where the union threatened city council and delayed a vote
on a proposed lease amendment); Brown & Root, 10 F.3d at 327 (dismissing § 8(b)(4)(ii) claim
under Noerr-Pennington and finding no “clear indication in [the NLRA’s] legislative history that
Congress intended to proscribe [] lobbying”); see also BE & K Const. Co. v. N.L.R.B., 536 U.S.
516, 536 (2002) (holding that Noerr-Pennington may limit the NLRA’s reach).

      Accordingly, because HPEC still fails to allege any independent conduct apart from the
Union’s lobbying efforts, the Union Defendants’ conduct does not fall within the independently
unlawful conduct exception.

        The SAC still fails to include specific allegations that the Union Defendants’ conduct
falls outside of Noerr-Pennington protection. As such, the Court GRANTS the Union
Defendants’ motion to dismiss the NLRA and Sherman Act claims against them. HPEC has
now had three opportunities to amend its claims. Given these shortcomings, the Court believes
that further attempts to amend would be futile. See Sisseton-Wahpteon Sioux Tribe, 90 F.3d at
355. As such, the Court DENIES leave to amend.


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 19 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 50
                                                           20 of 54
                                                                 21 Page ID #:1676
                                                                            #:1625

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

         B.      The City Defendants’ Motion to Dismiss

       Generally, subject matter jurisdiction is based on the presence of a federal
question, see 28 U.S.C. § 1331, or on complete diversity of citizenship between the
parties, see 28 U.S.C. §1332. The Court’s original jurisdiction over the action was based on
federal question jurisdiction over the antitrust and labor law claims. See SAC ¶ 20. The state
law claims were before the Court based on supplemental jurisdiction.

       With the dismissal of the NLRA and Sherman Act claims, the Court no longer has federal
question jurisdiction over the case. The only claims pending before the Court are state law
claims and a claim for declaratory relief against the City Defendants. The Declaratory Judgment
Act, 28 U.S.C. § 2201, confers authority upon federal courts to award declaratory relief. It does
not extend or modify the Court’s jurisdiction, and therefore cannot serve as a basis for federal
question jurisdiction. See Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671–72
(1950); see also Borden v. Katzman , 881 F.2d 1035, 1037 (11th Cir. 1989) (“[T]he Declaratory
Judgment Act . . . does not, of itself, confer jurisdiction upon the federal courts”).

       The Court also lacks diversity jurisdiction. For a federal court to exercise diversity
jurisdiction, there must be “complete” diversity between the parties and the $75,000 amount in
controversy requirement must be met. See Strawbridge v. Curtis, 7 U.S. 267, 267 (3 Cranch)
(1806); 28 U.S.C. § 1332(a). Here, the parties are not diverse because the City Defendants and
HPEC are citizens of California. See SAC ¶¶ 24–26.

        For the Court to retain jurisdiction over the case, it must continue to exercise
supplemental jurisdiction over the remaining claims. 28 U.S.C. § 1367(c). The Court
DECLINES to do so. See San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th
Cir. 1998) (holding that no explanation is required when a district court declines to exercise
supplemental jurisdiction because it has dismissed all claims over which it has original
jurisdiction under 28 U.S.C. § 1367(c)). Because the Court lacks jurisdiction, the Court
DISMISSES the case without prejudice.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 20 of 21
Case 2:20-cv-03251-PSG-MAA Document 67
                                    66 Filed 04/21/21
                                             03/24/21 Page 51
                                                           21 of 54
                                                                 21 Page ID #:1677
                                                                            #:1626

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251 PSG (MMAx)                                 Date   March 24, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al

IV.      Conclusion

        For the foregoing reasons, the Court GRANTS the Union Defendants’ motion to dismiss
in its entirety with prejudice, DECLINES to exercise supplemental jurisdiction over the
remaining claims, and DISMISSES those claims without prejudice. This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 21 of 21
Case 2:20-cv-03251-PSG-MAA Document 67 Filed 04/21/21 Page 52 of 54 Page ID #:1678
Case 2:20-cv-03251-PSG-MAA Document 67 Filed 04/21/21 Page 53 of 54 Page ID #:1679
Case 2:20-cv-03251-PSG-MAA Document 67 Filed 04/21/21 Page 54 of 54 Page ID #:1680




                              CERTIFICATE OF SERVICE
         Pursuant to Rule 5-3 of the Local Civil Rules of the United States District
   Court for the Central District of California, I hereby certify under penalty of
   perjury under the laws of the United States of America that on the below date, a
   true copy of the above document was filed through the Court’s Case Management /
   Electronic Case Filing system and served by that system upon all counsel of record
   registered for the System and deemed to have consented to electronic service in the
   above-captioned case.


   Dated:    April 21, 2021            VALLE MAKOFF LLP

                                       /s/ Katherine Balatbat
                                       Katherine Balatbat
                                       Counsel for Plaintiff/Appellant Harbor
                                       Performance Enhancement Center, LLC
